         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 1 of 81




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

                                        19-CR-741 (WHP)


                               UNITED STATES OF AMERICA

                                             -against-

                                        BRYAN COHEN,

                                                           Defendant.


                             SENTENCING MEMORANDUM ON
                               BEHALF OF BRYAN COHEN


       Defendant Bryan Cohen, by and through undersigned counsel, submits this Sentencing

Memorandum to assist the Court in determining an appropriate sentence following his guilty plea

to one count of Conspiracy to Commit Securities Fraud in violation of 18 U.S.C. § 371. In view of

the unique factors of this case, we request a substantially downward variance from the advisory

United States Sentencing Guidelines (the “Guidelines”) range to a sentence of time served and two

years of supervised release which includes a special condition that Bryan performs very substantial

community service of 2,000 hours, equivalent to a year of full-time unpaid work. We respectfully

submit that such a sentence would be sufficient but not greater than necessary given Bryan’s role

in the offense (including his voluntarily cessation of all criminal conduct years before his arrest),

his early acceptance of responsibility, his otherwise exemplary life defined by hard work and

selfless acts, the multitude of severe collateral consequences (including a lifetime bar from his

profession and removal from the United States) that stem from his conviction, and the dangers

posed by the unprecedented COVID-19 pandemic.
            Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 2 of 81




                                               TABLE OF CONTENTS

I.   INTRODUCTION ................................................................................................................... 1


II. PROCEDURAL HISTORY .................................................................................................... 4


III. NATURE AND CIRCUMSTANCES OF THE OFFENSE ................................................. 6


IV. UNRESOLVED OBJECTIONS TO THE PSR .................................................................. 10


V. BRYAN’S PERSONAL HISTORY AND CHARACTERISTICS .................................... 12


     A. Bryan’s Upbringing and Education ................................................................................. 12

     B. Bryan’s Character and Values ......................................................................................... 15

     C. Bryan’s Dedication to His Family ................................................................................... 19

     D. Bryan’s Exceptional Selfless Acts Towards Those in Need ............................................ 21

     E. Bryan’s Professional Career ............................................................................................ 28

     F. Bryan Has Been a Passionate and Devoted Mentor to Many .......................................... 32

     G. Bryan Provides Critical Support to Olga, His Partner ..................................................... 36


VI. RELEVANT SENTENCING FACTORS ........................................................................... 39


     A. Our Proposed Sentence Is Sufficient to Provide a Just Punishment ................................ 39

     B. The Advisory Guidelines Do Not Properly Reflect the Degree of Bryan’s
        Culpability........................................................................................................................ 41

     C. A Non-Custodial Sentence Would Adequately Reflect the Out of Character
        Nature of the Offense in Light of Bryan’s History and Characteristics .......................... 43

                                                                     ii
              Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 3 of 81




       D. Bryan’s Role in The Offense as Well as His Voluntary Cessation of All
          Criminal Conduct Two Years Before His Arrest Supports Leniency.............................. 45

       E. Bryan Has Promptly Accepted Responsibility and Is Deeply Remorseful...................... 46

       F. Neither Specific nor General Deterrence Necessitate Sentencing Bryan to a
          Period of Incarceration ..................................................................................................... 49

       G. A Non-Custodial Sentence Would Avoid Unwarranted Sentence Disparities
          with Similarly Situated Defendants ................................................................................. 52

       H. The Danger of Sentencing Disparity is Greatly Enhanced by Virtue of Bryan’s
          Non-Citizen Status ........................................................................................................... 57

       I.    The COVID-19 Pandemic Coupled with Bryan’s Specific Medical Condition
             Reinforce the Necessity for a Non-Custodial Sentence ................................................... 63

       J.    Should the Court Impose a Sentence of Time Served and Community Service,
             Supervised Release and Community Service Can Be Served in France ......................... 68

       K. Should the Court Deem Further Confinement Is Necessary, Home Detention
          Can Be Served in France.................................................................................................. 72


VII.         CONCLUSION .............................................................................................................. 74




                                                                    iii
              Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 4 of 81




                                              TABLE OF AUTHORITIES

                                                          Statutes and Rules

18 U.S.C. § 371 ................................................................................................................................ i

18 U.S.C. § 3553(a) ................................................................................................................ passim

U.S.S.G. § 2B1.1(b)(1) .................................................................................................................. 42

Fed. R. Crim. P. 32(b)(1) .............................................................................................................. 68

                                                                     Cases

Gall v. United States, 552 U.S. 38 (2007) ............................................................................... 12, 45

Koon v. United States, 518 U.S. 81 (1996) ................................................................................... 12

Nelson v. United States, 555 U.S. 350 (2009) ............................................................................... 42

Pepper v. United States, 562 U.S. 476 (2011) ........................................................................ 12, 49

S.E.C. v. Cohen, 19-cv-9645 (S.D.N.Y. 2019)................................................................................ 4

United States v. Adelson, 441 F. Supp. 2d 506 (S.D.N.Y. 2006) ............................................ 42, 44

United States v. Allen, 11-cr-997 (S.D.N.Y. Mar. 15, 2016) ........................................................ 56

United States v. Booker, 543 U.S. 220 (2005) ........................................................................ 21, 41

United States v. Bowers, 09-cr-496 (S.D.N.Y. Sep. 16, 2009) ......................................... 54, 55, 56

United States v. Chow, 17-cr-667 (S.D.N.Y. Jan. 17, 2019) ......................................................... 54

United States v. Collotta, 07-cr-143 (S.D.N.Y. Oct. 4, 2007)....................................................... 56

United States v. Connolly, 16-cr-370, Dkt. 457 (S.D.N.Y. Nov. 19, 2019) ....................... 58-59, 69

United States v. Cooper, 394 F.3d 172 (3d Cir. 2005) .................................................................. 22

United States v. Corsey, 723 F.3d 366 (2d Cir. 2013) .................................................................. 42

United States v. Curtler, 15-cr-670 (S.D.N.Y. Apr. 9, 2019) ....................................................... 69

United States v. Demane Debih, 18-cr-184 (S.D.N.Y.) .................................................................. 6

United States v. Devlin, 08-cr-1307 (S.D.N.Y. Mar. 23, 2012) .................................................... 55
                                                                        iv
            Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 5 of 81




United States v. Emmenegger, 329 F. Supp. 2d 416 (S.D.N.Y. 2004) .................................... 42, 50

United States v. Faibish, 12-cr-265, 2015 WL 4637013 (E.D.N.Y. Aug. 3, 2015) ...................... 42

United States v. Fernandez, 443 F.3d 19 (2d Cir. 2006) ............................................................... 49

United States v. Gardellini, 545 F.3d 1089 (D.C. Cir. 2008)........................................................ 69

United States v. Hernandez, 18-cr-834, Dkt. 440 & 451 (S.D.N.Y. Mar. 25 & Apr. 2, 2020) ..... 66

United States v. Holzer, 09-cr-470 (S.D.N.Y. Sep. 29, 2009)....................................................... 55

United States v. Howell, 412 F. App’x 794 (6th Cir. 2011) .......................................................... 45

United States v. Jung, 18-cr-518 (S.D.N.Y. Jun. 17, 2019) .......................................................... 53

United States v. Kwok, 12-cr-405 (S.D.N.Y. Oct. 17, 2012)......................................................... 56

United States v. Lavidas, 19-cr-716 (S.D.N.Y. 2020) ..................................................................... 6

United States v. Leon, 19-cr-103, 2019 WL 5423600 (E.D.N.Y. Oct. 23, 2019) ......................... 49

United States v. Leung, 40 F.3d 577 (2d Cir. 1994) ...................................................................... 72

United States v. Millul, 18-cr-579, Dkt. 156 (S.D.N.Y. Aug. 27, 2019) ....................................... 58

United States v. Ng, 11-cr-161 (S.D.N.Y. May 9, 2012) .............................................................. 56

United States v. Nkanga, 18-cr-713, 2020 WL 1529535 (S.D.N.Y. Mar. 31, 2020) .................... 66

United States v. Okada, 07-cr-144 (S.D.N.Y. May 6, 2008) ........................................................ 56

United States v. Peterson, 11-cr-665 (S.D.N.Y. Oct. 11, 2011) .............................................. 55-56

United States v. Peterson, 11-cr-664 (S.D.N.Y. Apr. 11, 2012) .............................................. 55-56

United States v. Robson, 14-cr-272 (S.D.N.Y. Nov. 14, 2016)..................................................... 69

United States v. Saltsman, 07-cr-641 (E.D.N.Y. Jul. 28, 2010) ............................................... 69-70

United States v. Sayad, 589 F.3d 1110 (10th Cir. 2009) ............................................................... 45

United States v. Serafini, 233 F.3d 758 (3d Cir. 2000) ............................................................ 21-22

United States v. Stewart, 14-cr-272 (S.D.N.Y. Feb. 14, 2017) ..................................................... 69

United States v. Tomko, 562 F.3d 558 (3d Cir. 2009) .............................................................. 21-22

                                                             v
              Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 6 of 81




United States v. Tsai, 19-cr-675 (S.D.N.Y. Jan. 17, 2020) ...................................................... 53-54

United States v. Xu, 11-cr-777, 2012 WL 955366 (E.D.N.Y. Mar. 13, 2012) .............................. 57

United States v. Yagami, 14-cr-272 (S.D.N.Y. Mar. 9, 2017)....................................................... 69

                                                      Other Authorities

Michael Tonry, Purposes and Functions of Sentencing, 34 Crime and Just. 1, 28 (2006) ........... 52

“People Who Are at Higher Risk for Severe Illness,” Centers for Disease Control and
Prevention, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-
higher-risk.html ............................................................................................................................... 2

“COVID-19 Dashboard,” Johns Hopkins University, https://coronavirus.jhu.edu/map.html ...... 63

“The timetable for a coronavirus vaccine is 18 months. Experts say that's risky,” CNN.com
(Apr. 1, 2020), https://www.cnn.com/2020/03/31/us/coronavirus-vaccine-timetable-
concerns-experts-invs/index.html .................................................................................................. 63

“COVID-19 Cases,” BOP.gov, https://www.bop.gov/coronavirus/ .............................................. 65

“Largest outbreaks in the United States,” The New York Times,
https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html ................................... 65

“More Than 70% of Inmates Tested in Federal Prisons Have Coronavirus,” Wall Street
Journal (Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-inmates-tested-in-
federal-prisons-have-coronavirus-11588252023 .......................................................................... 65

“In four U.S. state prisons, nearly 3,300 inmates test positive for coronavirus -- 96%
without symptoms,” Reuters (Apr. 25, 2020), https://www.reuters.com/article/us-health-
coronavirus-prisons-testing-in-idUSKCN2270RX ........................................................................ 65

“People with Moderate to Severe Asthma,” Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html ..................... 67

“CDC director warns second wave of coronavirus is likely to be even more devastating,”
The Washington Post (Apr. 21, 2020),
https://www.washingtonpost.com/health/2020/04/21/coronavirus-secondwave-cdcdirector/ ..... 67

“France Coronavirus Map and Case Count,” The New York Times,
https://www.nytimes.com/interactive/2020/world/europe/france-coronavirus-cases.html ........... 73


                                                                        vi
           Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 7 of 81




I.     INTRODUCTION

       Bryan Cohen, age 34, a relatively young man, will spend the balance of his life regretting

and paying for the criminal conduct for which he is soon to be sentenced. His actions have resulted

in a personal and professional collapse from which he may never recover. Although sentencing has

not yet occurred, his punishment most certainly has. Indeed, Bryan’s once promising career in

investment banking is over and the significant publicity surrounding his arrest and conviction has

caused him and his family extreme public humiliation.


       Nothing in this memorandum is meant to justify or excuse Bryan’s criminal conduct; rather,

it is intended only to explain how a hard-working and fundamentally decent man, ended up a

convicted felon facing certain deportation from a country he intended to make his home. Bryan

appreciates that he has no one but himself to blame for his conduct and recognizes that he will be

punished by this Court for his transgression. It is this understanding that led him to promptly accept

responsibility and plead guilty shortly after his arrest.


       We submit, however, that Bryan’s conduct, though serious, does not necessitate a period of

incarceration. Notably, there are several crucial factors that mitigate against a prison sentence:

       •    Nearly two years before his arrest, Bryan voluntarily disassociated himself with the
            person he committed the instant offense with and ceased all criminal conduct out
            of a sense of regret and wrongdoing.

       •    Bryan’s illegal conduct should be considered against the backdrop of a life that has
            been defined by selfless acts, a dedication to family and friends, and an exceptional
            work ethic (see Letters of Support, Exhibits 2–69).

       •    Bryan promptly accepted responsibility for his actions, he is deeply contrite, and
            he is committed to paying his debt to society and rebuilding his life. His genuine
            remorse is exemplified by his prompt plea, early settlement with the Securities and
                                                   1
             Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 8 of 81




              Exchange Commission (“SEC”) in a parallel civil case that will result in a bar from
              the securities industry, and full satisfaction of his $260,000 forfeiture obligation
              prior to sentencing.

         •    As a result of his felony conviction, Bryan, as a French citizen, will be deported
              from the United States and be rendered inadmissible to this country. Bryan’s partner
              will also face the consequences of having to leave the country where they had hoped
              to raise a family.

         •    A sentencing parity analysis warrants a substantial downward variance as courts in
              the district have imposed meaningfully below-Guidelines sentences in nearly every
              insider trading case in recent years. Specifically, probation sentences have routinely
              been imposed for conduct comparable or even more severe than Bryan’s.

         •    Bryan’s non-citizen status necessitates that, if sentenced to any period of
              incarceration, he will receive disproportionate treatment as any time behind the bars
              will be significantly longer, more restrictive and served in harsher conditions than
              if he were a similarly situated U.S. citizen.

         •    Bryan has been under home detention for seven months, largely separated from
              family and friends, with no ability to work. Although the initial bail determination
              by this Court was eminently fair due to Bryan’s citizenship, Bryan’s liberty has
              already been significantly restricted as a result.

         •    Bryan suffers from chronic asthma which places him at a heightened risk of
              suffering severe illness or death from COVID-19 if exposed to the virus.1 The
              global pandemic has been spreading at an unprecedented pace in prisons and jails
              all over the country, and home confinement has been recommended as a tool to be
              utilized for non-violent offenders with pre-existing medical conditions in order to
              combat the dangers that COVID-19 poses.


         Bryan’s application for a non-custodial sentence is by no means a request for sympathy, but

rather a respectful appeal to reason and understanding. We seek a just punishment that balances the

crime Bryan has committed, and for which he is extremely remorseful, with the extraordinary good



1
    https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.
                                                     2
          Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 9 of 81




he has accomplished as a community member, a family member, and a mentor to many others

despite his relatively young age. Our hope is that, given the entirety of his life thus far, all that he

has accomplished, all that he has already lost, and all that he will be deprived of in the future, this

Court will conclude that a period of incarceration is neither necessary nor an appropriate

punishment.


       Under these circumstances, we respectfully submit that a sentence of time served with

supervised release and a very meaningful community service condition of 2,000 hours, equivalent

to one year of full-time work, is “sufficient but not greater than necessary” and fully satisfies the

objectives of 18 U.S.C. § 3553(a). Given Bryan’s skills and the mission he would be supporting

(further described infra), this proposed sentence would provide a way for a fair and just punishment

to achieve something meaningful, beneficial and productive for the community and the

underprivileged children that Bryan would dedicate himself to nurture.


       Should the Court, however, deem that some additional confinement is necessary to achieve

a just punishment, we respectfully submit that a special condition of home detention (to be served

in France)2 would satisfy this objective. Such a condition balances the need to restrict Bryan’s

liberty with the inequitable custody consequences of his status as a non-citizen and the unnecessary

danger caused by incarcerating a deportable, non-violent, first-time offender with a pre-existing

medical condition listed as a primary risk factor for COVID-19 during the unprecedented global

pandemic that is materially affecting the functioning of the Federal Bureau of Prisons (“BOP”).



2
  Bryan’s lack of immigration status in the United States as a result of his conviction makes a
sentence of home detention in the United States impracticable.
                                                   3
        Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 10 of 81




II.    PROCEDURAL HISTORY

       Bryan was arrested in his apartment at 6:00 a.m. on October 18, 2019 on a two-count

indictment. Bryan was eventually released on bail conditions primarily consisting of a $750,000

bond secured by $250,000 cash and home detention with electronic monitoring—with which he has

been fully compliant for seven months. After retaining the undersigned counsel, receiving basic

Rule 16 discovery, and being arraigned on a superseding indictment on December 16, 2019, Bryan

immediately accepted responsibility for his conduct. With Bryan’s authorization, counsel met with

the Government to communicate Bryan’s intention to resolve the matter. In short order, Bryan

accepted the Government’s plea agreement and consented to proceed with his plea before a

magistrate judge. On January 7, 2020, Bryan pled guilty to his criminal conduct before Magistrate

Judge Debra C. Freeman and consented to the Government’s preliminary order of forfeiture for

$260,000. This Court accepted Bryan’s plea on January 28, 2020.


       As a result of his arrest, Bryan was initially suspended from his long-time employer,

Goldman Sachs, and was eventually terminated on December 15, 2019.


       Additionally, the SEC filed a civil action against Bryan on October 18, 2019. See S.E.C. v.

Cohen, 19-cv-9645 (CM). After waiving discovery, Bryan agreed to a settlement in principle with

the SEC on March 12, 2020. After the SEC completed its internal approval process, the parties

submitted a consent and proposed final judgment for consideration by Chief Judge Colleen

McMahon on March 23, 2020. Chief Judge McMahon entered final judgment on March 25, 2020.

As part of that final judgment, Bryan is permanently enjoined from engaging in securities




                                                4
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 11 of 81




violations. Additionally, the SEC has initiated an administrative proceeding that will result in a bar

from the securities industry.


       On March 26, 2020 counsel received the final Pre-Sentence Report (“PSR”). Though we

are in agreement with the Government and the Probation Department regarding the applicable

Guidelines range, there remain several unresolved factual objections to the PSR (see section IV).

While we believe that these objections to minor factual points do not impact the Guidelines

calculation and, therefore, do not require an evidentiary hearing to resolve, we address them merely

to provide the Court with the most accurate and comprehensive recitation of the relevant facts.




                                                  5
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 12 of 81




III.   NATURE AND CIRCUMSTANCES OF THE OFFENSE

       Although Bryan’s life has been defined by hard work, selfless acts, and a sincere devotion

to family and friends, about five years ago, he regrettably made a series of critically poor decisions

that bring him before this Court. Bryan wholly accepts responsibility for his conduct and does not

attempt to make any excuses for it. We respectfully submit, however, that the context of his offense

should be considered so that an appropriate sentence may be imposed.


       In November 2011, Bryan attended an event organized by a Goldman Sachs corporate

client. A supervisor and mentor of Bryan’s attended the event and brought his close friend, Marc

Demane-Debih (“Demane”) as a guest.3 Demane introduced himself to Bryan (among others) as

a successful businessman, not a trader, and the two exchanged a mere few words. Bryan and

Demane crossed paths in at least one other social gathering alongside other Goldman Sachs

employees between November 2011 and April 2013. On those two occasions, Bryan and Demane

did not engage in any meaningful conversation.



3
   According to Demane’s testimony in an unrelated criminal trial (United States v. Lavidas, 19-cr-
716 (DLC) (S.D.N.Y.)), Demane’s insider trading activity with Bryan represents a tiny fraction of
Demane’s 15 years of insider trading criminal activity (which, “in substance,” he recognized having
described to FBI agents as a “sport”) and other criminal conducts (all of which were completely
unknown to Bryan). Demane is a 49-year-old man who pled guilty to a 38-count indictment,
consented to a 49 million dollars forfeiture (see United States v. Demane Debih, 18-cr-184 (VSB)
(S.D.N.Y.)) and testified that he estimated to have profited nearly 70 million dollars in total from
insider trading. He also described his prominent role as a member of a network of traders of insider
information who corrupted financial news reporters, equity research analysts, board members and
investment bankers, and year after year lied to national securities authorities in multiple countries,
including the SEC, when they faced investigations. Additionally, Demane testified about his prior
business activities which included a bankrupt company operating in the export of coffee from Africa
to Europe, another bankruptcy related to exporting diamonds between Africa and Europe and an
illegal cigarette smuggling business.

                                                  6
            Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 13 of 81




           In the summer of 2014, Bryan and Demane attended the wedding of this same Goldman

Sachs supervisor/mentor. At the wedding, Bryan and Demane socialized informally. At that time,

Bryan was aware that Demane had been involved in a romantic relationship with a Goldman Sachs

senior investment banker who attended the wedding and with whom Bryan worked.4 Although

Bryan and Demane’s interaction during the wedding was fairly brief, they enjoyed their time

together and decided to connect when Demane would be next in London.


           In October 2014, Bryan and Demane met for dinner and drinks in London as Bryan thought

they were merely developing a social relationship. It was in this casual setting that Demane,

apparently focused on Bryan’s employment at Goldman Sachs rather than their burgeoning

friendship, first attempted to recruit Bryan as a source of material non-public information

(“MNPI”). As part of his inducement strategy to have Bryan provide him MNPI, Demane gave

Bryan approximately $10,000 in cash and a burner phone. Bryan resisted Demane’s initial effort at

recruitment, threw away the phone and attempted to give back the cash, but Demane refused to take

it back.


           Over the next several months, Demane and Bryan met several times socially. At each

encounter, Demane asked Bryan if he had “anything” (MNPI) for him. Although Bryan was

constantly in possession of MNPI, he did not share any information with Demane.




4
  Demane admitted to having stolen and traded numerous times on material non-public information
from his girlfriend who worked in the Investment Banking Division of Goldman Sachs in a more
senior position than Bryan. Demane testified he did so without her having knowledge of his
conduct.

                                                 7
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 14 of 81




       Eventually, in or about mid-2015, Bryan made the mistake of a lifetime by engaging in a

course of conduct that undermined all that he stands for and worked so hard to achieve; namely,

Bryan provided Demane MNPI that he obtained through his employment and did so in exchange

for cash in violation of the law and Goldman Sachs policies.5


       After this event in London, Bryan cut all contact with Demane. Bryan transferred to the

New York office of Goldman Sachs in August 2017. When Bryan moved to New York, he had not

spoken with Demane for more than a year, had not seen him in person since about late 2015 or early

2016 and purposely left without notifying Demane or providing him with any forwarding contact

information.


       Unbeknownst to Bryan, Demane learned of Bryan’s transfer and figured out a way to

contact him. Demane did not contact Bryan directly and instead used the relative of a Demane co-

conspirator in an unrelated case to reach out to Bryan and provide him with a burner phone. After

an undeterred Demane located Bryan in New York, Bryan regrettably exercised another lapse in

judgment and used the phone to relay MNPI to Demane concerning the potential acquisition of

Buffalo Wild Wings.


       Following this tragic episode, Bryan made the honorable and character-defining decision to

completely terminate his relationship with Demane and cease all criminal conduct by the end of




5
  As referenced in the PSR (¶16 & 17), Demane told Bryan that he would only use the MNPI
himself and not pass it to others. This fact is crucial as Demane allegedly did, contrary to what he
told Bryan, pass the information to others and reap significantly greater profits than Bryan could
possibly have foreseen. Specifically, Bryan was not aware of and could not foresee the existence of
Georgios Nikas (“Nikas”), referred to in the PSR.
                                                 8
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 15 of 81




2017—nearly two years before he was arrested. Bryan put an end to his transgression despite

Demane’s further attempts at contacting him, and despite having access to information about

several deals that would have proven extraordinarily valuable to an insidious insider trader like

Demane. Bryan did not make this decision because his conduct had been uncovered by law

enforcement authorities; rather he made this decision out of an overwhelming sense of regret and

wrongdoing, without any idea that he would one day be presenting this vital fact to a sentencing

Court.




                                               9
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 16 of 81




IV.    UNRESOLVED OBJECTIONS TO THE PSR

       Consistent with the objections submitted to the Probation Department on March 13, 2020,

in response to the draft PSR, as well as the description of the offense discussed in the previous

section, a number of disagreements as to the PSR’s factual allegations remain unresolved.


       First, regarding paragraphs 13 to 15, we submit that the chronology of events is inaccurate.

As outlined in our discussion of the facts, Bryan and Demane first met back in 2011. We also submit

that at the wedding of their common friend in July 2014, Bryan and Demane did not have any

meaningful conversation; there were no conversations about any kind of information Bryan had

access to or any attempt from Demane to recruit Bryan as a source of MNPI. As in prior meetings,

Demane presented himself as a successful entrepreneur, not a securities trader. Bryan had no

knowledge of Demane’s intentions and agreed to meet when Demane would be next in London as

Bryan thought they were developing a friendship. It is during their subsequent meeting in October

2014 that Demane requested MNPI from Bryan. Bryan resisted this initial proposal as well as

subsequent attempts by Demane for the following six months despite being in continual possession

of MNPI.


       Second, regarding paragraphs 15 and 16, it is imperative to reiterate that when Bryan

relocated to New York in August 2017, he had not spoken with Demane for more than a year and

purposely left without notifying Demane or providing him with any forwarding contact information

as he had no intention to speak to him ever again. Moreover, when Bryan received an unsolicited

phone call in September 2017, he had no idea who was on the other side of the line. Bryan never

had any contact with Nikas nor did he know about Nikas’s existence and involvement with Demane.

                                                10
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 17 of 81




       Furthermore, notwithstanding the claims in paragraph 17, cash was not stored in Bryan’s

parents’ house nor did they ever have a safe in their house. Bryan’s family, despite what the PSR

would lead one to believe, had no knowledge whatsoever of his wrongdoing. Finally, Bryan never

used any proceeds from this offense to purchase real estate in France.6 Accordingly, these factual

allegations are untrue and have no basis other than Demane’s extrapolation of the facts and, thus,

should be rejected.


       Lastly, on paragraph 57, Bryan’s asthmatic condition is reported as “unverified.” Additional

supporting documentation of Bryan’s medical condition is included in Exhibits 79–81.7




6
  See table attached hereto as Exhibit 83 showing that the total aggregate value of the properties
when purchased was $507,000 of which $429,000 was funded by mortgages. Including the
transaction expenses, the total down payment for the four properties was approximately $125,000
– an amount Bryan comfortably afforded with his income at the time.
7
  Other minor clarifications include: ¶ 19 (as per the trading records included in the discovery
materials, Nikas’s first trade in Syngenta took place on May 1, 2015; therefore no trades took place
in April); ¶ 22 (as per the Background of the Merger section of the Definitive Proxy Statement of
the Merger, at regularly scheduled Board meetings which took place on November 16 and 17, 2017,
the Board of Directors of Buffalo Wild Wings directed Goldman Sachs to engage with a potential
buyer’s advisor and provide additional due diligence information. To the best of our knowledge, no
decision to “move ahead with the acquisition offer” was taken on November 19, and 20, 2017); ¶
69 (the first figure mentioned in this paragraph relates to Bryan’s total compensation (salary plus
discretionary bonus) for 2018, as opposed to “salary” (which is in fact the second figure noted in
the same paragraph)); ¶ 70 (the total net worth does not reflect the payment of $260,000 subsequent
to the preliminary order of forfeiture; furthermore, as mentioned in footnote 3, Bryan’s net worth
has been further reduced by an amount equivalent to four months of living expenses for Bryan and
his partner in Manhattan without any income).
                                                11
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 18 of 81




V.     BRYAN’S PERSONAL HISTORY AND CHARACTERISTICS

       Section 3553(a) allows a sentencing court to consider a defendant in all of his unique

humanity. “It has been uniform and constant in the federal judicial tradition for the sentencing judge

to consider every convicted person as an individual and every case as a unique study in the human

failings that sometimes mitigate, sometimes magnify, the crime and the punishment to ensue.” Gall

v. United States, 552 U.S. 38, 52 (2007) (quoting Koon v. United States, 518 U.S. 81, 113 (1996)).

Because “the punishment should fit the offender and not merely the crime,” Pepper v. United States,

562 U.S. 476, 488 (2011) (emphasis added), and given the extraordinary positive impact Bryan has

had as a community member, a family member, a partner, a friend, and a mentor to so many others,

we believe that the Court should grant a substantial downward variance from the applicable

Guidelines range. Bryan’s genuine goodness and kind-hearted nature shines through the close to 70

letters submitted on his behalf.



       A.    Bryan’s Upbringing and Education

       Bryan was born in 1986 in France, to Robert and Yaëlle Cohen, and he is the oldest of three

brothers; Kevin and Greg are his younger siblings. Bryan was raised in a middle-class family and

grew up in a small town, Saint-Raphaël. “Bryan and his brothers grew up in a modest home in

which they were taught the meaning of moderation,” says Bryan’s aunt (Ex. 13, letter of Dominique

Cohen Himy at 1). Bryan and his brothers were provided with a “strict and disciplined” education

from their father, who felt that “the more [he] pushed them, the more they would achieve their

fullest potential.” (Ex. 3, letter of Robert Cohen at 2). “[T]he value of respect, family, tolerance,

work, religion, sportsmanship and humility” was instilled in them. (Id. at 1). Bryan’s father was a


                                                 12
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 19 of 81




“very demanding man” whose “influence forged [Bryan’s] resilience . . . and his great

determination.” (Ex. 52, letter of Carole Perez at 1). Bryan’s aunt adds that Bryan “always went

above and beyond in his academic and athletic” endeavors to “never disappoint his father.” (Id.).


       As a child, Bryan was “very determined[,] disciplined” and “respectful of authority,”

remembers Bryan’s cousin. (Ex. 51, letter of Stephanie Amar at 1). “From an early age, Bryan

showed signs of great intelligence and ability.” (Ex. 11, letter of Andre Perez at 1). In fact, Bryan

skipped a grade when he was 6 and ranked consistently “at the top of his class” during his entire

education. (Ex. 2, letter of Yaëlle Cohen at 2). Bryan “had exceptional academic results, because

he exerted considerable efforts to be the pride of his parents. All that Bryan has achieved is through

his persistence, thoroughness, and discipline.” (Ex. 52, letter of Carole Perez at 1).


       Bryan was also an outstanding athlete; he played at competitive levels in multiple sports,

and particularly excelled at tennis and golf. Bryan’s uncle remembers that he “rank[ed] amongst

the best French players in both [tennis and golf] at the age of 14.” (Ex. 12, letter of Ariel Cohen at

1). He adds that he has “always admired [Bryan’s] strength of character, when other teenagers

were playing PlayStation or were going to the movies on weekends, Bryan, for his part, worked,

traveled all over France for . . . tournaments.” (Id.). Bryan “juggled top studies with high

performance competitive sports,” (Ex. 13, letter of Dominique Cohen Himy at 1) and at 16 years

old, he “was selected by the national [golf] team to pursue a full scholarship sport-study program

during his last year of high school.” (Ex. 2, letter of Yaëlle Cohen at 2). Bryan left his family

home and went to Montpellier “to be able to study and compete with the elite athletes in his field.”

(Ex. 51, letter of Stephanie Amar at 2). He became very independent and took “on responsibilities

                                                  13
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 20 of 81




that very few children of his age had to face.” (Id.). Bryan’s roommate in Montpellier, Timothée

Briset, who was also a student-athlete, recounts that Bryan “spent hours studying during evenings

so [that] he [could] succeed in a professional career while all the other athletes played cards or

video games.” (Ex. 24, letter of Timothée Briset at 1). He adds that “[s]tudying for hours at night

is not an easy task, but studying when everyone else is doing other things shows how Bryan is

someone who can stay the course.” (Id.). In 2002, Bryan was the number one French golf player

in his age category and a member of the national team.


       Although Bryan could have likely pursued a career as a professional athlete, he eventually

devoted himself to academic studies. “It impressed me; it was a difficult decision for a young man

to make. It showed how determined he was,” tells Maurice Amar, Bryan’s uncle. (Ex. 9, letter of

Maurice Amar at 2).        Bryan entered scientific “Classes Préparatoires aux Grandes Ecoles

(CPGE),” the most selective program in France post-high school. Through hard work and focus, in

2005, Bryan was accepted into the EDHEC Business School, one of the top Business School in

France, renowned for its Finance program. Bryan tutored countless children and teenagers after

his classes and on weekends to pay for his own education, given his parents could not pay for school

tuitions or expenses. “From the age of 16, and for many years afterwards, [Bryan] gave courses in

Math, Physics, Chemistry, English, [and] French to other students, . . . to relieve his parents from .

. . financial burden.” (Ex. 12, letter of Ariel Cohen at 1).


       “Bryan was one of the very few students to obtain a scholarship” and “the first one in [his]

class to obtain an M&A internship,” says Jonathan Wolff, one of his collegemates. (Ex. 17, letter

of Jonathan Wolff at 1). Bryan went on to complete three demanding 6-month internships in order

                                                   14
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 21 of 81




to maximize his chances to secure the best job possible after graduation. “But Bryan wasn't content

by his own success, his focus was to help his close friends . . . get similar internships.” (Id. at 1).

Bryan spent time helping his friends prepare for their interviews, and they ultimately succeeded,

“as a team.” (Id.). Bryan was a supportive classmate who pushed “many of [his] friends to work

hard during [their] studies . . . to deepen [their] knowledge beyond the courses in the program,”

recalls another of Bryan’s friends from college. (Ex. 25, letter of Benjamin Salah at 2). Bryan

“was spending time explaining corporate finance lessons to all of [his classmates,] . . . out of sheer

generosity.” (Id.). Despite his busy schedule, Bryan was also involved in student organizations

because “[h]e wanted to make a difference, improve the lives of all students and give everyone an

opportunity to succeed.” (Id.).


       As Bryan’s uncle, Andre Perez, summarizes: “[w]hile on the surface everything seemed to

come easy to Bryan, for those of us close to him we knew that all his success came with hard work

and dedication. However, despite all his accomplishments, Bryan always remained unpretentious

and low key. His humility is one of Bryan’s fundamental character traits.” (Ex. 11, letter of Andre

Perez at 1).



       B.      Bryan’s Character and Values

       People from different aspects of Bryan’s life, from different backgrounds, sometimes

separated by decades, addressed the Court to relate how Bryan positively impacted their lives.

Family, friends, and work colleagues from around the world, expressed their impressions of Bryan

and relay anecdotes that reveal his extraordinary character. In these letters, a few common themes

clearly stand out.
                                                  15
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 22 of 81




       Bryan is deeply committed to the welfare of his family and his partner, Olga. “Bryan’s

dedication to his family is second to none,” says Bryan’s cousin (Ex. 14, letter of Dylan Himy at

2). Bryan “is generous in every sense of the word but most importantly with his time and

unwavering affection for his family.” (Ex. 8, letter of Sarah Amar at 3). He has been a source of

inspiration for his immediate and extended family, devoting himself fully to their happiness. He is

a very loving, caring and supportive partner to Olga and has continuously supported his parents and

his brothers through difficult times.


       Bryan is a kind, generous and selfless person who has always put others first, investing

himself fully to better the lives of everyone around him. “I have never seen Bryan depart from his

kindness and care for others, from a generosity that is so ingrained in him,” tells Jonathan Mrejen,

one of Bryan’s close friends. (Ex. 18, letter of Jonathan Mrejen at 1). “Bryan is . . . the nicest and

[most] unselfish human being one is blessed to come across. He always thinks of others’ well[-

]being before his own and always stands ready to help out when he is needed. He is a loving son, a

supporting brother, a faithful friend and the one all his cousins look up to,” relates Bryan’s uncle.

(Ex. 11, letter of Andre Perez at 1). Bryan “has always been present for whoever needed his help;

he has never turned his back on the needy,” observes Bryan’s aunt. (Ex. 6, letter of Valerie Perez

at 1). Bryan has been a devoted mentor to many, “[h]e is passionate about the development of

those around him, and he always wants others to succeed, always thinking about how he can help

people further themselves, irrespective of any impact on himself.” (Ex. 19, letter of Stephanie

Donaldson at 2). Olga says that “[Bryan] cares about everyone, he never lives for himself but

always to give happiness to others.” (Ex. 4, letter of Olga Savina at 3).


                                                 16
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 23 of 81




       Bryan does not come from a privileged background and his achievements have been the

result of an exceptional work ethic. “[A]lthough he achieved great personal and career success, it

didn’t come from a place of privilege or arrogance. He worked immensely hard,” says one of

Bryan’s ex-coworker (Ex. 32, letter of Hulisani Manyatshe at 1). Bryan always remained humble

and unmaterialistic. In fact, “his drive to succeed was always with the aim of doing good around

him.” (Ex. 11, letter of Andre Perez at 1). “Bryan can’t be farther away from the Wall Street cliché.

He does not own fancy watches, does not drive a sports car, he is humble and positive person whose

happiness is to spend quality times with his friends, colleagues and loved ones.” (Ex. 26, letter of

Guillaume Garin at 1). “Bryan is a very humble man who does not live the life of luxury one might

presume.” (Ex. 21, letter of Karl Reed at 2). “[Bryan] is from humbl[e] beginnings and is an in

incredible hard-working man that truly started at the bottom and had to earn the respect, his

successes and accomplishments. . . . He is and always has been a simple person, never someone

who needed to be in the spotlight.” (Ex. 8, letter of Sarah Amar at 1–2). As Bryan’s father puts it

best: “Bryan’s story is the story of a boy who started from nothing, for whom nothing was easy, to

whom nothing was given freely, and whom built for himself, all alone, by his will, sacrifices,

courage, and unimaginable work ethic the life he had.” (Ex. 3, letter of Robert Cohen at 2).


       Finally, Bryan’s conduct in this case is fundamentally offensive to his core values. The

letters uniformly describe Bryan as someone with an acute sense of right and wrong, and as

someone who, this case aside, exclusively chose the path of right. He “always conducted himself

with utmost integrity.” (Ex. 11, letter of Andre Perez at 1). They also relate the shock and the deep

sorrow they felt when they learned that Bryan fell on the wrong side of the law, on the wrong side

of what is right, and that such was brutally out of character for the man they had known for decades.
                                                 17
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 24 of 81




“I can honestly say, hand on heart, that I was completely in shock to see [Bryan’s] name associated

with anything like this. I genuinely read the story several times in disbelief and can only liken it to

receiving the unexpected news of the death of a loved one. This is so out of character for Bryan,”

says one of Bryan’s friends. (Ex. 21, letter of Karl Reed at 2).           The letters also show the

considerable toll and colossal ruination this case has brought on Bryan personally, his partner and

his family. “[S]ince October 18, 2019, our life has come to a complete stop, our family has been

shattered, our hearts are suffering a little more each day.” (Ex. 2, letter of Yaëlle Cohen at 1).

“[A]fter Bryan’s arrest everything finished for us. It is a real nightmare. . . . The most positive

person [] I know lost his reason. I can’t see him like this,” says Olga (Ex. 4, letter of Olga Savina

at 3). Maciej Jama, one of Bryan’s friends from London who visited him in New York tells that

he “could literally feel that the weight on [Bryan’s] shoulders had already taken its toll to a crushing

effect. The overwhelming sense of guilt was palpable.” (Ex. 68, letter of Maciej Jama at 2). As

expressed in his own letter to the Court, Bryan is undeniably distraught and deeply remorseful for

his actions. Although Bryan’s conviction will stay with him for the rest of his life and his criminal

case has ended a chapter of his career and life in the United States, his friends and family have no

doubt that he will continue to contribute positively to society as soon as given the chance.


       The testimonies in the letters submitted on Bryan’s behalf really speak for themselves. They

paint a vivid picture of Bryan’s exceptional character; a kind-hearted, hard-working and humble

man who is selflessly dedicated to the well-being of everyone around him.




                                                  18
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 25 of 81




       C.     Bryan’s Dedication to His Family

       Throughout his life, Bryan has always maintained very close relationships with his family

members, both immediate and extended. His dedication to the well-being of his parents and his

brothers resonates unequivocally in the letters submitted in support of Bryan. “[Bryan’s]

relationship with his parents and brothers is truly one of a kind. The respect and love he has for

them is unique. Whether [Bryan is] in France, UK, USA or anywhere in the world, his parents and

brothers are his top priority and he would drop everything if any circumstance was called for,” says

Kathy Amar-Perez, Bryan’s aunt. (Ex. 55, letter of Kathy Amar-Perez at 1). “[Bryan] grew up in

a very tight knit family and has always been dedicated to his family’s happiness and well-being.”

(Ex. 51, letter of Stephanie Amar at 2).


       Robert and Yaëlle themselves relate how they have been cherished by Bryan. Yaëlle says:

       When Bryan lived in London, he would come home every month, even though he
       had to work constantly during his visits. He was still there to steal simple moments
       of happiness between us, he always made time for us.

       Bryan always made certain to involve me in his daily life. Despite the distance, and
       his frantic pace of work, he always found time to call me, he knew it made me happy.
       ...

       I often wondered if there were many children like mine who preferred to travel with
       their families rather than with their friends[.] Or, if there are many children[] who
       after each meal[] say thank you and kiss their mother[.] . . .

(Ex. 2, letter of Yaëlle Cohen at 3).


       Robert also speaks about the critical support he received from Bryan when

            , and Bryan’s role as a mediator between Yaëlle and Robert for many years:

       When Bryan was about 15 years old,                                           My wife
       and I went through a very hard time for the following ten years, fighting and arguing
                                                19
          Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 26 of 81




         every day, at the verge of a divorce. I am not proud to say that Bryan ended up in
         the middle of it all, far too young. Some nights he would even come and sleep with
         me in the living room to hold my hand while I was crying and complaining about
         his mother. I know it was an extremely difficult period for my sons and if it wasn’t
         for Bryan’s patience and love for his family, my wife and I wouldn’t be together
         today.

(Ex. 3, letter of Robert Cohen at 2).


         In 2011, when Yaëlle was diagnosed                       Bryan (who had just started working

for Goldman Sachs in London) “worked from [her] hospital bed to stay by [his mother] day and

night” and “supported his brothers and father[,] who were sinking.” (Ex. 2, letter of Yaëlle Cohen

at 3).    When Yaëlle miraculously recovered from her

               and Bryan put all his heart into helping his mother resurface. He worked with her on

her “personal and professional reconstruction” for six years. (Id.). “He wanted me to believe in

my dreams, he spent hours helping me set up a new project, he motivated me, reassured me to give

me hope for a better future. . . . [H]e was stealing time he didn't have. He was my savior!” (Id.).


         Bryan is also deeply committed to his younger brothers’ happiness and success. He has

always invested himself fully and lovingly in supporting their personal and professional growth.

“For Kevin and Greg, . . . Bryan is their best friend, their confident, their role model, their rock. . .

. He has always been there for them. Every steps of the way during their studies, he helped them

with homework, exam preparation, work internships, jobs and everyday life challenges. Kevin and

Greg don’t turn to [Robert or Yaëlle] for anything, they turn to Bryan.” (Ex. 3, letter of Robert

Cohen at 3). Bryan “helped pay for his two brothers to go through college and assisted them

financially until they found a job.” (Ex. 11, letter of Andre Perez at 1).



                                                   20
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 27 of 81




       Since his arrest, Bryan’s family has been shattered to the point that Bryan’s parents’ health

has significantly worsened. His mother “barely eats and has lost 30 pounds,” while his father

                                                                             (Ex. 14, letter of Dylan

Himy at 2). Bryan’s mother “started smoking again after stopping 11 years ago,” and his father

“                                .” (Ex. 2, letter of Yaëlle Cohen at 1).


       Bryan is the cement of his immediate family and the pillar to his more extended family.

Spending time with his loved ones and making sure they are cared for has always been Bryan’s

number one priority. He also shares very close relationships with all the members of his extended

family, grandparents, uncles, aunts, and cousins, who Bryan dedicated himself to in the same

altruistic way (developed further below).



       D.    Bryan’s Exceptional Selfless Acts Towards Those in Need

       The letters submitted on behalf of Bryan demonstrate his remarkable good and charitable

deeds. Post-Booker, a defendant’s history of charitable activities can be considered as one of the

factors appropriate in imposing a sentence below the advisory guidelines. Notably, several courts

have granted a defendant a variance or downward departure based on the defendant’s “exceptional”

good works. See, e.g., United States v. Serafini, 233 F.3d 758, 773 (3d Cir. 2000) (upholding the

district court’s downward departure where many of the letters supporting Serafini “contain[ed]

substantive descriptions of Serafini’s generosity with his time as well as his money”). As Serafini

and other cases make clear, whether it is categorized as a downward departure or the basis for a

non-guidelines variance owing to the 18 U.S.C. § 3553(a) factors, a life of extraordinary good works

towards others remains a vital factor for a sentencing court to consider. See, e.g., United States v.
                                                 21
           Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 28 of 81




Tomko, 562 F.3d 558, 572 (3d Cir. 2009) (affirming variance to a sentence of probation due largely

to the defendant’s “exceptional” charitable acts and good works); United States v. Cooper, 394 F.3d

172, 177-78 (3d Cir. 2005) (noting that “[d]ownward departures for good works . . . are permissible

when the works are exceptional,” and upholding the departure where the defendant’s good works

included “hands-on personal sacrifices, which have had a dramatic and positive impact on the lives

of others”).


          Tellingly, many of the courts that have addressed a defendant’s good works have recognized

that the defendant’s contribution of his time and energy is more valuable than simply his monetary

contributions. See, e.g., Tomko, 562 F.3d at 572 (describing how the defendant’s “charitable acts [

] involved not only money, but also his personal time”); Cooper, 394 F.3d at 177 (noting that

personal sacrifices “are qualitatively different from the detached donation of money”); Serafini,

233 F.3d at 775 (noting that Serafini’s contributions “weren’t acts of just giving money, they were

acts of giving time, of giving one’s self” (internal quotation marks omitted).).


          Bryan’s good works are truly exceptional both in terms of substance and scope. Despite a

very demanding professional career, Bryan has always committed himself to helping family

members, friends, acquaintances or simply anyone who needed him. Bryan’s inclination is always

to give—be it his time, his energy, his knowledge, his resources, or his compassion. He always puts

others before himself. The letters of support provide a glimpse of Bryan’s selfless acts of kindness:

      •    While Bryan’s cousin, Sacha Himy, was in business school in Nice, France, he started
                                                                             . His father was
                              and Sacha witnessed the terrorist attacks which occurred in Nice during
           the July 14, 2016, celebrations. (Ex. 5, letter of Sacha Himy at 2). “Bryan and his mother
           appeared to be the only people who would pay attention to [Sacha’s] concerns without
           judging [him].” (Id.). Sacha was struggling to do anything other than staying in bed and
                                                  22
    Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 29 of 81




               Bryan then decided to invite Sacha to stay with him in London to help prepare
    him for his finals. “[Bryan] only put one condition to his help: [Sacha] to
             , and [he] did!” (Id.). Bryan did not only help him with Finance and Strategy
    lessons, he also “help[ed] [Sacha] with [his] insecurities, anxiety and fear from the outside
    world.” (Id.). As Dominique Cohen Himy, Sacha’s mother, writes: “During this time,
    Bryan was the only person Sacha agreed to open up to. . . . Bryan never stopped believing
    in him, listening to him, encouraging him and helping him overcome his lethargic state.”
    (Ex. 13, letter of Dominique Cohen Himy at 2). Against all odds and thanks to Bryan,
    Sacha graduated from business school and no longer                          “It was the most
    unexpected victory, no one believed in Sacha, he didn’t believe in himself anymore, but
    Bryan never wanted to abandon him.” (Id.). Sacha’s brother, Rudy-Roy Himy plainly
    declares: “he saved my brother, Sacha,                                           He didn't let
    him down. He understood what we didn't understand.” (Ex. 60, letter of Rudy-Roy Himy
    at 2).

•   When Bryan’s aunt, Valerie Perez, got divorced six years ago, her ex-husband left her
    “struggling with 3 young children to provide for.” (Ex. 6, letter of Valerie Perez at 1).
    She wrote that “it was extremely difficult, sometimes to the point where [she] thought
    [she] wouldn’t be able to make it.” (Id.). Bryan supported Valerie and her three children
    “with his presence, his advice and his love,” and “was there for [her] children . . . as they
    were trying to manage their anxieties going through their parents’ divorce.” (Id. at 1–2).
    Daniel Assayag, Valerie’s eldest son, relates how, after his father “decided to stop being
    present in [his] life,” Bryan “filled the role of a father figure for [him] for the past 6 years.”
    (Ex. 7, letter of Daniel Assayag at 1). Valerie also writes that when she was not “able to
    face [her] financial obligations” and “was going to get evicted from [her] home,” “Bryan
    helped [her] pay [her] rent for over a year, which allowed [her] to get back on [her] feet.”
    (Ex. 6, letter of Valerie Perez at 2). She adds: “I wouldn’t have been able to go through
    this period without [Bryan]. His kindness and generosity allowed me to stay strong,
    focused and most importantly keep my dignity.” (Id.). Bryan helped his aunt “without
    expecting anything in return, without bragging about it, he never made [her] feel lesser or
    that [she] owed him anything in return. He just wanted to see [her] and [his cousins] happy
    and secure.” (Id.).

•   Sarah and Stephanie Amar, Bryan’s cousins, and their father Maurice Amar recount the
    pivotal role that Bryan played when, ten years ago, Judith, Bryan’s aunt, was suddenly
                                                        Sarah writes that “[Bryan’s] presence
    became invaluable to [her].” (Ex. 8, letter of Sarah Amar at 3). She notes that Bryan was
    “[t]he first person [she] confided in,” and “from that instant he became [her] rock.” (Id.).
    Bryan researched himself “all the treatments available and all alternative routes [the
    family] could consider.” (Id.). Stephanie tells how “Bryan was the first one to offer his
    time and aid to make sure [Judith] received the best treatment possible.” (Ex. 51, letter of
    Stephanie Amar at 2). Stephanie relates that “[Bryan] visited [Judith] countless times to
    spend time with her by her bedside,” and “always had the perfect gesture, or that funny
    story that kept her spirits high.” (Id.). As Sarah poignantly puts it: “He was my lungs
                                              23
    Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 30 of 81




    when I couldn’t breathe, he was my brain when I couldn’t think, and when she finally
    succumbed to her illness, he was my heart when I couldn’t feel.” (Ex. 8, letter of Sarah
    Amar at 3). After Judith’s passing, Maurice “lived the life of a broken man.” (Ex. 9,
    letter of Maurice Amar at 1). However, after a few years, he chose to remarry, and “this
    decision proved to be extremely difficult in many ways but mostly since [it] alienated
    [Maurice] from [his late] wife’s family, [his] family.” (Id.). At Maurice’s second
    wedding, his relatives “decided that their presence would be too difficult and decided not
    to [attend].” (Id. at 1–2). Bryan “was the only one that traveled to attend [the] wedding
    and provided [Maurice] courage, love and support,” he “was there every step of the way,”
    and "was able to mend the relationship with [Maurice’s] family members.” (Id. at 2)
    (emphasis omitted).

•   Jonathan Laloum, one of Bryan’s closest friends and former roommate in London,
    enumerates several touching examples of Bryan’s kindness. Jonathan used to

                     (Ex. 15, letter of Jonathan Laloum at 2). Bryan, who was living with
    Jonathan at the time, “was really upset” about the situation and “decided to get [him] out
    of this vicious circle.” (Id.). One Saturday night, Bryan found out that Jonathan was


                                            . Jonathan declares that “[w]ithout Bryan’s help
    and support, [he] would probably have
                                                                            Bryan also showed
    his natural generosity when Jonathan’s sister was in significant debt. Although she
    received some financial help from her family, she was “still short of a fairly significant
    amount to clear [her] debt.” (Id.). Jonathan asked Bryan for help, and “his response was
    simply a straight ‘of course, this is family’.” (Id.). Although Bryan helped get Jonathan’s
    sister out of debt, Jonathan’s family does not even know about Bryan’s kind gesture.

•   Stephanie Donaldson, Bryan’s ex-girlfriend talks about how, “years after [their]
    relationship had ended,” “Bryan continued to support [Stephanie]” and “helped [her]
    through subsequent break ups, depressive episodes and work challenges.” (Ex. 19, letter
    of Stephanie Donaldson at 2). She remembers “calling Bryan one day during working
    hours in tears and [Bryan] dropped everything” and arrived “with some lunch and a
    comforting ear to listen, returning to work only after he had made sure [Stephanie] was
    feeling better.” (Id.). She says that Bryan would regularly make such gestures
    demonstrating “his kind, caring and selfless heart.” (Id.).

•   Another of Bryan’s friends, Dionas Sotiriou, says that Bryan has been “an inspiration for
    [him] at key moments of [his] life.” (Ex. 16, letter of Dionas Sotiriou at 1). Dionas
    recounts numerous instances of Bryan’s positive contributions to his life. Particularly,
    when Dionas launched his company, he “naturally turned to [Bryan] for his opinion and
    guidance.” (Id. at 2). “Bryan without hesitation took a lot of his time during weekdays
    and weekends to help [Dionas] even though [Bryan’s] time [ ] was scarce.” (Id.). Dionas
                                           24
    Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 31 of 81




    declares that Bryan’s endorsement “was the main reason [he] found the courage to take a
    leap of faith and start [his] company.” (Id.). Bryan continued to offer “unsolicited help”
    to Dionas and, “[t]ill this day, [Dionas] would turn to [Bryan] for the most critical
    decisions regarding the strategy of [his] company.” (Id.). Dionas also explains that as he
    started his company, his means were limited and that, for two summers in a row, he could
    not afford to go on holidays with his close friends (including Bryan). He says that “in a
    completely unsolicited manner,” Bryan insisted that Dionas joins and covered his
    expenses so that he “would not feel left out.” (Id.). He adds that Bryan’s support went
    “beyond just the financial help” and “shows how Bryan never stops putting himself in
    other’s people shoes to ensure everyone is happy.” (Id.).

•   Angela Pouza, an 86-year old lady who lived in Bryan’s hometown in France, narrates
    the touching story of the special friendship she shares with Bryan. Thirteen years ago,
    when she was left alone by her ex-husband after 51 years of marriage, Angela was “in
    desperate need of support” and suffered from loneliness. (Ex. 41, letter of Angela Pouza
    at 1). Bryan, who was then at college, “dedicated a lot of his time to [Angela]” and “did
    everything in his power to bring back [Angela’s] smile so that [she] could be happy
    again.” (Id.). Bryan taught Angela how to live independently, he helped her purchase a
    car, he showed her how to use a computer, he encouraged her to join cultural associations,
    and was sometimes just reading Angela poetry to keep her company. Angela declares that
    Bryan “reawakened [her] taste for life” and for that “[Bryan] has a very special place in
    [her] heart.” (Id. at 1–2).

•   Jonathan Wolff and Bryan met on their first day at Business School, close to 15 years ago.
    He writes that Bryan “has supported [him] countless times during difficult periods and
    [he] would clearly not be the man [he] is today if [Bryan] wasn’t in [his] life.” (Ex. 17,
    letter of Jonathan Wolff at 1). Particularly, Jonathan talks about “a very stressful period”
    in his life when his parents’ business “started to face difficulties” and they had to sell their
    home. (Id.). When Jonathan confided in Bryan about the hardship his family was facing,
    and although Bryan “was only an analyst and didn't have much money saved,” he
    transferred to Jonathan “almost all his savings to help [him] until [he] could pay [Bryan]
    back.” (Id.). Jonathan emphasizes that Bryan “never boasted about how much he has
    done for [him].” (Id.).

•   Othman Djouada relates how, about four years ago, Bryan responded to his unsolicited
    outreach in the context of his search for an internship. Othman was “an unknown young
    student” to Bryan who “had nothing to offer him in return,” and simply “dreamed of
    working one day as an investment banker.” (Ex. 42, letter of Othman Djouada). Othman
    describes how, despite his busy timetable, Bryan “would always find the time to ask for
    an update of [Othman’s] situation” and “helped [Othman] again and again” including in
    the context of the preparation of his Master Thesis. (Id.). Bryan “taught [Othman] that
    to be successful [he] needed preparation first, and then hard work, abnegation,
    dedication.” (Id.). Othman also adds that he has “always been impressed by [Bryan’s]

                                             25
    Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 32 of 81




    kindness, his generosity and his ability to give a hand to those who were fighting for their
    dreams, while expecting nothing in return.” (Id.).

•   Jonathan Mrejen, who has known Bryan for more than 10 years as a friend and as a work
    colleague, mentions that “there are many instances worthy to mention where [Bryan’s]
    behaviour and his actions attested of the nobility of his heart and character.” (Ex. 18, letter
    of Jonathan Mrejen at 1–2). Particularly, he recounts an episode “particularly dear to
    [him]” as it pertains to a “difficult period in [his] life” (Id. at 2); Jonathan grew up as a
    traditional Jew and found himself in a difficult situation when he engaged in a serious
    relationship with a non-Jew, Elena. Torn between the pressure of his family and his
    sincere feelings for Elena, Jonathan sought advice from Bryan and “in him found a friend
    who was totally devoid of any of prejudice and was able to speak with his usual
    intelligence of heart.” (Id.). Jonathan says that “[m]ore than appeasement, what [Bryan]
    offered [him] was a way out of the dead end.” (Id.). Jonathan adds that “[i]t is in good
    part thanks to [Bryan’s] counsel at that critical juncture that [he] resolved to take the hard
    path, help Elena with her conversion” to Judaism. (Id.). Jonathan and Elena are now
    married and proud parents of an 18-month old boy.

•   Pegah Esmaeili, one of Bryan’s friends, writes that, within their friendship group, Bryan
    is the one people “go to for advice” whether “concerning work or personal.” (Ex. 66, letter
    of Pegah Esmaeili). When Pegah was headhunted for an exciting job opportunity in
    Paris, Bryan spent “hours and hours with [Pegah] preparing for the job interview.” (Id.).
    “Bryan was the ONLY person” out of Pegah’s large friend group “who took the time to
    be there for [Pegah] when [she] needed it most.” (Id.). Pegah ended up getting the job in
    the city of her dreams, meeting her husband there, and now has a 6-month old son. She
    says: “[a]ll of this would honestly not have been possible without Bryan – as he was there
    during a very stressful time in my life and without his support I would not have managed
    through the process.” (Id.).

•   Andre Perez, Bryan’s uncle, states that “Bryan has been a great counsel to [him] and has
    always been there when [he] needed him.” (Ex. 11, letter of Andre Perez at 2). When
    Andre “had a difficult relationship with [his] son,” Bryan gave him “precious guidance
    on how to best handle it.” (Id.). Furthermore, Andre “often relied on Bryan’s wise
    recommendations for key strategic [business] decisions, which ultimately helped [Andre]
    improve significantly [his] company’s operations.” (Id.). He concludes by saying that
    “[t]he world is a better place because of people as kind and considerate as Bryan.” (Id.).

•   Alexandre Catena, Bryan’s closest friend in high school, explains how “meeting Bryan
    has been one of the best things that happened to him.” (Ex. 23, letter of Alexandre Catena
    at 1). When Alexandre did not have “any goals, discipline or self-control” and was facing
    difficulties at school, he used to react with “anger and violence.” (Id.). “Thanks to
    Bryan’s positive influence,” Alexandre became “more self-confident,” he begun
    “handling [his] frustrations,” and started “believing [he] could reach any objectives [he]
    would set [his] mind to achieve.” (Id.). Alexandre also tells the story of Eric, a “very shy
                                             26
    Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 33 of 81




    and geeky person” who was in their high school class and was “subject to constant
    mockeries” by his classmates. (Id. at 2). Bryan befriended Eric, and “helped him
    socialize with other people” by “inviting him to spend time with [Bryan’s] group.” (Id.).
    Thanks to “Bryan’s kindness and genuine caring personality,” Eric “socialized more and
    more with other students in [the] class, started focusing more in class and became a much
    happier person.” (Id.).

•   Benjamin Perez (Bryan’s cousin) recounts many instances where Bryan had a positive
    impact on his life. Particularly, he observes that Bryan kept in close contact with Corinne
    and Ilan, Benjamin’s father’s second wife and their son, even after their divorce. He writes
    that “Bryan and his family became a huge support for [Corinne] when she
                            ” (Ex. 10, letter of Benjamin Perez at 2). Although Benjamin’s
    father (Bryan’s uncle) remarried a third time, Bryan stayed by Corinne’s and Ilan’s side
    during Corinne’s illness. Benjamin writes that “[o]nce you enter Bryan’s life, he would
    never turn his back on you regardless of the situation. He always invests himself fully
    regardless of blood lines or family ties.” (Id.). Benjamin also explains that, thanks to
    Bryan’s commitment to Corinne, “[he] was able to re-establish a relationship with [his]
    younger brother, one that [he] value[s] very much.” (Id.). He concludes by saying that
    “Bryan’s generosity and kindness have no ulterior motives other than making people feel
    accepted and needed.” (Id.).

•   Michel Abitbol, a family friend, writes about how he has been able to witness Bryan’s
    altruistic nature on two separate occasions. When Michel sought advice with his business
    “[Bryan] recommended [him] reliable resources that assisted [Michel] in [his] business in
    the USA without any interest or expecting anything in return.” (Ex. 43, letter of Michel
    Abitbol). Moreover, Bryan showed the same “generosity” when he helped the son of one
    of Michel’s friends who was looking for a job. (Id.).

•   Steve Cohen, who is the best friend of Bryan’s youngest brother, “found in Bryan the big
    brother [he] always dreamed of having.” (Ex. 49, letter of Steve Cohen at 1). Steve faced
    difficulties in his teenage years and was expelled from his high school which “led to a
    conflicting relationship with [his] parents.” (Id.). Bryan took the time to listen to Steve,
    he tutored him in mathematics, and helped him find solutions to improve the relationship
    with his parents. Steve says that he “could never have resurfaced without Bryan’s
    support.” (Id.). He writes: “if Bryan had not been there for me in my moments of
    confusion when I was in high school, I would probably be the one who would need a letter
    of support today.” (Id. at 2). Bryan “is the person who makes [Steve] feel that nothing is
    impossible and that with perseverance and work, [Steve] can do anything.” (Id. at 1).

•   Another meritorious trait of Bryan’s character is his desire to bring people together to
    share special and joyful moments which Bryan clearly inherited from his warm and
    welcoming family that so many of his friends commented on. “No words can fairly
    describe the love and generosity of his family. Their modest home has always been the
    most welcoming place there is.” (Ex. 15, letter of Jonathan Laloum at 3). Bryan “would
                                            27
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 34 of 81




         always be the first one to organize group events like drinks, dinners and Jewish
         celebrations with all his friends, independent of their religion,” says one of Bryan’s close
         friends and former roommate (Ex. 64, letter of Sezer Ozkul). “Bryan is the cornerstone
         of our group, he always found a way to bring us together, being weekend soccer matches,
         basketball games, social evenings or shabbat dinners.” (Ex. 15, letter of Jonathan Laloum
         at 1). “When Bryan decided to move to New York . . . [he] left a rather big void in our
         tight knit friend group. A bit like the centre of gravity just left.” (Ex. 20, letter of Eva
         Kortekaas at 2). Guillaume Garin remembers a “special moment” which “perfectly
         illustrates Bryan’s personality.” (Ex. 26, letter of Guillaume Garin at 1). He recounts that
         “[w]hile [he] was travelling in the South of France a few years ago (and at the time not
         particularly close to Bryan), [Bryan] invited [him] to spend a Shabbat with his family.
         [Guillaume is] not Jewish, had never met [Bryan’s] family, but Bryan made [him] feel
         like [he] was at home. . . . [Bryan] . . . will integrate ‘outsiders,’ just like he did when he
         invited [Guillaume] for a Shabbat.” (Id.)


       As reflected in these myriad acts of kindness, Bryan never expects anything in return for his

help. Giulio De Angelis, a friend of Bryan’s youngest brother, summarizes it well in his letter:

“[w]hy did Bryan help me? I didn’t have anything to give him in return, I was not family, not even

Bryan’s friend at the time, I was just his youngest brother’s friend. I later understood that Bryan

always puts others first. He doesn’t want to take credit, he just simply wanted me to succeed and

he knew he could help, so he did.” (Ex. 48, letter of Giulio De Angelis).


       Bryan’s good deeds have involved his time and effort and not only his money. Furthermore,

as just a few of these personal vignettes demonstrate, Bryan’s charitable acts have been exceptional

and extensive in scope, manifested by close to 70 letters detailing how Bryan’s acts of kindness

have impacted positively countless people.



       E.    Bryan’s Professional Career

       Helping entrepreneurs and corporate managers make the right decision for their company’s

future was a job particularly well suited to Bryan’s personality and skills. As someone who cares

                                                  28
            Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 35 of 81




deeply about others, Bryan was immediately drawn to the profession and dedicated his entire

professional life to giving the best possible advice for companies and employees to thrive. Hali

Borenstein, the President of a direct-to-consumer company who worked closely with Bryan in 2019

relates:

           [Bryan] proved himself to be an outstanding partner and thought driver. Throughout
           the nine months I worked with Bryan, he was an incredibly supportive and
           thoughtful counterpart. While I had many questions and concerns, Bryan was always
           extremely positive and helpful. His extensive experience helped to shape our
           communication to financial partners. He was a confidant for our team during this
           time and we would not have had such a positive outcome without his guidance. I
           should also mention that I had my second child just prior to our project and was
           balancing the demands and stresses of motherhood with those of the financial
           transaction. Bryan was always very sensitive to my needs as a mother and went out
           of his way to ensure I could be successful in both my personal and professional
           capacities. . . .

           In my experience, Bryan’s work ethic and diligence exceeded the vast majority of
           the people I worked with during my consulting experience and at subsequent jobs.
           Bryan would work late into the night to make sure we had what we needed to be
           successful the next morning. . . . He is extremely diligent because he knows that
           such attention to detail will ultimately produce a better result for his clients. . . .

           Ultimately, with Bryan’s guidance, we had a great outcome and were able to find
           the perfect partner for our next stage of growth.

(Ex. 29, letter of Hali Borenstein at 1–2).


           The road that led to Bryan’s position at Goldman Sachs was not effortless. In fact, prior to

obtaining a full-time analyst position at Goldman Sachs, Bryan worked extremely hard to complete

three 6-month internships in Paris while obtaining an MSc in Corporate Finance degree, graduating

top of his class and paying for his own education.


           Bryan’s career at Goldman Sachs was marked by relentless hard work and countless

sacrifices. Bryan has been working 80–100 hours per week minimum during his entire career.
                                                     29
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 36 of 81




Bryan’s mother writes that Bryan “loved his job, his colleagues and his numerous mentees.” (Ex.

2, letter of Yaëlle Cohen at 2). She adds: “[o]ften, [Bryan] would call me at 6 a.m. and I would

say, “Why are you up so early?” he would answer “No mom, I haven't slept yet, I worked all

night…”.” (Id.).


       Hedi Ben Salem, a close friend since college, “can only echo the fact that [he] ha[s] been

one of many direct witnesses of [Bryan’s] hard work and sacrifices.” (Ex. 62, letter of Hedi Ben

Salem at 2). He adds that “[he] can confidently say that out of all the people [he] know[s] working

in Finance, including [him]self, Bryan was the most focused and passionate person.” (Id.).


       His determination and drive never faded away. Bryan’s partner, Olga, who has lived with

Bryan for the past two years, perhaps best sums up his devotion to his job:

       Bryan is fanatic of his job, he loves and he lives with his profession. I can say that
       because I see Bryan every day working nonstop. Waking up in the night, I find him
       sleeping on his laptop so many times. He devoted himself to his work.

(Ex. 4, letter of Olga Savina at 2).


       After starting his career in the Mergers and Acquisitions division of Goldman Sachs’

London office in 2010, first as an analyst and then as an associate, Bryan accepted the challenge to

move to South Africa in 2013 for a one-year rotation in order to help the team in Johannesburg

which was experiencing a large volume of transactions and needed help with training new hires.

After a very enriching year, Bryan returned to London in mid-2014 and became Vice President in

January 2016. In August 2017, Bryan realized his dream and moved to New York.




                                                30
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 37 of 81




       From Bryan’s first internship at Natixis in Paris, where his supervisor relates today that

“more than 10 years later, I can tell you Bryan still is the smartest professional I have ever worked

with.” (Ex. 35, letter of Yoni Ammar at 1), until the end of his career at Goldman Sachs in New

York, the quality of Bryan’s work and his team player attitude was undeniably recognized by all.


       Alexander Verbitsky who was a more senior member of the team and sat next to Bryan for

three years in London remembers that: “Bryan stood out with his leadership skills and overall

maturity.” (Ex. 38, letter of Alexander Verbitsky). He also adds that: “[e]very project team wanted

to have him because not only he was a brilliant analyst but also true team player.” (Id.).


       Siddharth Malik who was Bryan’s superior for about three years recalls “being immediately

drawn to Bryan because of his incredible work ethic, dedication to the job and positive “can do”

attitude. (Ex. 36, letter of Siddharth Malik at 1). He also notes that Bryan “was one of the brightest

analysts in our team.” (Id.).


       Eric Hamou, a senior investment banker in Goldman Sachs’ Paris office, recounts:

       Of course, [Bryan] was intelligent, dedicated and hard working as most if not all the
       junior people at Goldman Sachs were but it is his maturity and quality of judgment
       which impressed me the most. We had difficult judgment calls to make and advice
       to give and whilst I was a Managing Director and him an Analyst, he was always
       willing to participate in the making of those decisions with great integrity in mind
       in his advice.

(Ex. 37, letter of Eric Hamou).


       Chloe Baker who worked very closely with Bryan after his transfer to New York writes:

       Out of all of the Vice Presidents, he was typically at the office working the latest
       with his teams. Regardless of the context of the materials we were creating (whether
       a live transaction or a client service meeting), Bryan was always focused on creating

                                                 31
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 38 of 81




       the best output for our client and was detail-oriented, math-oriented and creative in
       his work. His reputation has always been outstanding, and he was considered one of
       the very best at his level of seniority with tremendous potential in his career going
       forward.

(Ex. 34, letter of Chloe Baker at 1).


       Bryan was terminated by Goldman Sachs in December 2019 as a result of the instant

offense, and while he was still a relatively junior member of his team, his career trajectory was

certainly very promising.8 He was a remarkably talented, smart and hard-working person who

always put the team’s interest before his. Today, he has lost a profession he loved where his

altruistic nature was driving him to do his best for each and every client.



       F.    Bryan Has Been a Passionate and Devoted Mentor to Many

       One of the most striking features of Bryan’s personality, in both his personal and

professional life, is his passion for teaching, mentoring and helping others in any way he can. As

evidenced by the letters of support, Bryan has been a source of guidance and inspiration for many

people, from different backgrounds, and at different stages of his life. It is with the same humble

and selfless nature that Bryan mentored and supported the development of his colleagues.




8
  Bryan worked in the Investment Banking department of Goldman Sachs primarily focusing on
Mergers & Acquisitions. Contrary to what could be observed in the Securities division of an
investment bank where traders in their early thirties can assume senior positions, at 33 years old, at
the time of his termination, Bryan was not a senior or “high-level” executive. At the time of the
offense, Bryan was a junior investment banker. He was an associate / junior Vice President, which
is a relatively junior position in Investment Banking. Managing Directors (12-20 years of
experience) and Partners (20 years plus of experience) are the senior investment bankers
responsible for handling client relationships. There are currently approximately 15,000 Vice
Presidents at Goldman Sachs.
                                                 32
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 39 of 81




       “Bryan brought the same generosity and altruistic nature to the workplace and in that I

believe he really stood out from the lot” commented one of Bryan’s friends and ex-colleague when

referring to the qualities he observed in Bryan’s personal life. (Ex. 18, letter of Jonathan Mrejen at

2). He added that “Bryan made it a point to show that one could be driven and successful and at

the same time care for the people around him, inquire about their well-being, offer his help. It is no

surprise that new joiners and junior bankers particularly liked working with him over anyone else.

His generosity was almost proverbial.” (Id.).


       Siddharth Malik remembers that “what really made [Bryan] standout was his warm nature,

team player attitude and his genuine desire to always help others. I recall many instances of Bryan

choosing to sacrifice hours of precious sleep to stay back at work and help teammates.” (Ex. 36,

letter of Siddharth Malik at 1). The letters of support from Bryan’s ex colleagues are replete with

examples of Bryan mentoring, nurturing, and supporting his colleagues and friends in their careers.


       Vikas Bathla, an analyst who first started in the Bangalore office of Goldman Sachs in India,

recalls that “[Bryan] had a reputation to be outstanding at teaching, mentoring and conveying his

passion for the job to junior people.” (Ex. 30, letter of Vikas Bathla at 1). He also explains how,

coming from a “humble background” in India, the opportunity of getting awarded a transfer to the

London office of Goldman Sachs was “life-changing” for Vikas and his family. (Id. at 2).

Understanding what was at stake for Vikas, Bryan trained him “twice as hard as anybody else,” and

pushed for him to achieve his “life-changing goal.” (Id.). He recounts:

       I grew up in a modest home and the prospect of working for Goldman Sachs in
       London was life changing to me. Bryan heard me loud and clear and made me work
       twice as hard as anybody else in the Bangalore office. He stayed much later at night
       than he had to and worked with me over the weekends when he didn’t need to be in
                                                 33
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 40 of 81




        the office. He invested in me, cared about my success, and my life-changing goal…
        and we did it! . . . I can't think about any other person at Goldman Sachs or any other
        companies I worked for in the last 13 years who invested in me and cared for me as
        much as Bryan did. (Id. at 2).


        Uri Zahavi who started as a summer associate intern in London describes how Bryan taught

him the job and supported him to succeed in his internship in order to receive a full-time job offer:

        Bryan took me under his wing and taught me everything there was to know about
        the finance world and how to survive and even excel at a huge place like Goldman
        Sachs. This was not trivial as he was much younger than me in age but much more
        experienced. We spent days and nights together, working on some of the most
        interesting and complex transactions in the world. I got to know Bryan personally,
        learned about his upbringing, how close he was to his brothers and how he worked
        so hard his whole life to get to where he was. When you spend so much time with
        someone in intense and stressful situations you get to know the real person, no time
        or energy for walls. Thanks to Bryan and his efforts I got the full time offer to return
        to Goldman Sachs after I completed my MBA, which I happily accepted. . . . Bryan
        was always there when I needed some advice - professional or personal - and helped
        me navigate my career to reach my full potential. I was always surprised about how
        much wisdom that young man had and how dedicated he was to his job and
        teammates.

(Ex. 31, letter of Uri Zahavi at 1).


        Alexander Verbitsky writes that he “will always remember” that “when Goldman Sachs was

administrating program for interns with underprivileged background,” and that “[o]ne gentleman

from this program” who “grew up in a refugee camp in Africa” was placed in their team, “Bryan

spent more time tutoring and coaching this person than anyone else on [their] office floor.” (Ex. 38,

letter of Alexander Verbitsky).


        Bryan continued to have the same positive impact on his colleagues during his one-year

rotation in the Johannesburg office between 2013 and 2014. Rajiv Daya, an analyst at the time,

states that Bryan “played a pivotal role in mentoring [him].” (Ex. 33, letter of Rajiv Daya at 1). He
                                                  34
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 41 of 81




remembers how Bryan “assisted [him] during key periods in [his] professional development at

[Goldman Sachs],” and that he “learnt a lot from [Bryan] about professional conduct, client

management and creating an inclusive work environment.” (Id.).


       Bryan’s dedication to help people achieve their goals in a very inclusive manner is well

explained by Hulisani Manyatshe who worked with Bryan in Johannesburg:

       He invariably became the older brother to many who have crossed his path. He was
       a place for both young and old, including partners, directors and CEOs to source
       wisdom and guidance when they required it. As an analyst that worked with Bryan,
       I received a lot of help and guidance in the formative years of my career and these
       have been key to my success today. . . . Bryan, being a Caucasian French man and
       myself being a gay, African Venda man, meant that we had very few cultural
       similarities besides the fact that his Jewish name, Yehuda, and my Venda name both
       meant praise/d. This did not prevent Bryan from being open to supporting my
       dreams and being invested in my career. . . . He respected, celebrated and accepted
       me with my many diverse facets. He never left anyone behind.

(Ex. 32, letter of Hulisani Manyatshe at 1).


       Bryan also became a mentor to many more after he moved to New York. Chloe Baker relates

how “[Bryan] ensured that [she] knew [she] was always welcome to step into his office and discuss

whatever was on [her] mind - be it work-related or personal.” (Ex. 34, letter of Chloe Baker at 1).

Even after Bryan learned that Chloe would be moving to a different firm, “he continued to mentor

[Chloe] and show [her] friendship demonstrating how much he cares about the bonds he shares

with colleagues and friends, regardless of where they plan to forge their careers.” (Id. at 1–2).


       In both his personal and professional life, Bryan has always put others before himself, trying

to improve the lives of those around him. His love for teaching, mentoring and helping people is

ingrained in him. Despite his relatively young age, he has nurtured and motivated countless family


                                                 35
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 42 of 81




members, friends, students and colleagues. Bryan never did so for his own benefit, he never sought

any credit or accolades. He is a genuinely selfless and caring person whose greatest pleasure is to

help people achieve their goals.



        G.    Bryan Provides Critical Support to Olga, His Partner

        Bryan’s partner, Olga, was an only-child raised in Moldova by her grandmother from the

age of 6 when her parents got divorced. Olga’s father moved to Russia while her mother moved to

Romania and started a new family. Olga was abandoned by her mother when she was 14 and her

father passed away two years later. When her grandmother died six years ago, Olga was left with

no family and no money. In January 2018, after years of hard work, Olga saved enough money to

realize her dream and moved to the United States. Bryan and Olga met in May 2018 and have been

inseparable ever since, living together since shortly after the start of their relationship.


        Olga found in Bryan her “soulmate, [her] partner, [her] support, [her] help in this big world,

[her] friend for a life.” (Ex. 4, letter of Olga Savina at 1). Bryan is Olga’s “home” and “family,”

the person that “God sen[t] [to] [Olga]” after “taking everything [away] from [her].” (Id. at 3).

With Bryan, Olga has “started a new life,” and is “very near to [her] childhood dream to build [her]

own beautiful and strong family.” (Id.). Viktoria Felchle, a friend of Olga and Bryan who has

observed their relationship from the beginning, says:

        Bryan made Olga trust again, love, live life with a smile on her face and an open
        heart and soul. They found a home in each other. The respect, values and support
        they share is unbelievable. Their relationship is based on pure love, affection and
        devotion. They should be a prime example for every couple, they are definitely one
        for me. I wish for every single person in this world to experience something close to
        what they have. . . . [Olga’s] biggest wish is to have children, a functional, loving
        family with the love of her life, Bryan Cohen.
                                                   36
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 43 of 81




(Ex. 46, letter of Viktoria Felchle at 1).


        Bryan has always supported Olga’s goals and empowered her to achieve them. As expressed

by Olga in her poignant letter, Bryan is an extremely caring and loving partner. Particularly, Bryan

has made one of the most profound impacts on Olga’s life by helping her overcome her pain and

reconnect with her mother:

        Bryan helped me free myself from the pain that I kept with me for many years, living
        with hate and anger towards my mom for abandoning me when I was 14 and never
        coming back. I always find so painful all the stories about parents. I always felt
        ashamed and confused about her decision to leave me? Why me? Why I can’t be the
        happy kid with two parents like all normal families? I live in fear that I would always
        be alone or that when I love someone so much, they will leave me? No one ever
        helped me find answers to these questions, no one has time for my pain. Bryan
        Cohen is the person that God send me. I never met a person who is that connected
        with his Mom and family. He is my example. And he is the one who supported me
        and pushed me to reconnect with my Mom. And I called her. Your honor, maybe for
        someone it is easy to call, but not for me, I will never be able to find the courage to
        do it if Bryan didn’t help me. I have been for 16 years without mother love, even if
        I was angry at her, I missed her so much. Now she lives in Iran with my two half-
        sisters. I still didn’t see her. But Bryan promised me that one day we will see her
        together.

        From Bryan I understand for real how important it is to forgive her and start to love
        her again. Because family is the most important. From here I started to believe that
        life can be beautiful, and I deserve to be happy. I grow up with a big dream, and this
        dream is to build my own family, raise kids, have a big round table for everyone,
        and never leave them no matter what.

(Ex. 4, letter of Olga Savina at 1–2).


        Despite the trauma of Bryan’s arrest and the fact that Olga and Bryan had to forget about

their goals, their dreams, and the life as they knew it, Olga stood by Bryan’s side during this terrible

ordeal. But Bryan’s absence from Olga’s life would literally ruin her:

        I don’t have anyone, I don’t know how to leave without Bryan, how to be back to
        the empty house or even where to live. I can’t stop crying and I can’t describe my
                                                  37
          Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 44 of 81




         feeling. I just felt again back when I was 14 years old when my mom left me alone.
         And now I’m 30 years face to face with my fear waiting for my sentence. (Id. at 3).


         Olga’s means are very limited and her ability to remain in the United States without Bryan’s

support is at best uncertain.9 Olga has also been recently




                                                                                            Bryan is

the only person who can support and care for Olga, he is the only family she has, and undeniably,

Bryan’s absence would have tragic consequences for Olga.




9
    Olga’s O-1 visa expires on November 24, 2020.
                                                  38
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 45 of 81




VI.    RELEVANT SENTENCING FACTORS


       A.    Our Proposed Sentence Is Sufficient to Provide a Just Punishment

       In view of the unique factors in this case, we respectfully submit that a sentence of time

served and two years of supervised release which includes a special condition that Bryan performs

very substantial community service of 2,000 hours is sufficient but not greater than necessary and

fully satisfies the objectives of 18 U.S.C. § 3553(a).


       Bryan’s Personal Characteristics and Nature and Circumstances of the Offense. Bryan

understands fully that he stands convicted of a serious offense for which he is profoundly

remorseful. He acted against his principles and has promptly accepted responsibility for his crime.

Bryan’s conviction is and will forever be an anomaly in his otherwise exemplary life defined by

extensive selfless acts, an unwavering dedication to family and friends, and an exceptional work

ethic. His voluntary cessation of all criminal activities two years before his arrest speaks volumes

about how his unlawful conduct was offensive to his core values.


       Punishment.      Our proposed sentence is sufficient, but not greater than necessary, to

achieve the sentencing goals of just punishment for several reasons. First, our proposed sentence

would significantly restrict Bryan’s liberty and commit him to significant community service.

Second, Bryan has endured and will continue to suffer severe collateral consequences: (i) he has

lost his job at the only firm he had ever been employed and can never again work in his chosen

field; (ii) he will be deported from and inadmissible to the United States where he and his partner

intended to raise their family; (iii) he and his family have been publicly humiliated and Bryan’s

reputation is ruined; and (iv) Bryan has been under home detention with no opportunity to obtain

                                                  39
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 46 of 81




gainful employment for seven months while also being separated from family. Third, a term of

incarceration in the United States would be unnecessarily harsh given the inequitable treatment in

custody that Bryan would receive as a non-citizen and the serious health risk that imprisonment

would pose to him given the combination of his asthmatic condition and the unprecedented global

pandemic which is materially affecting the functioning of our prisons.


       Deterrence. Our proposed sentence is also sufficient to achieve the sentencing goal of

deterrence. In this case, there is simply no risk of recidivism. Because of his conviction, Bryan will

be permanently barred from and effectively unemployable in the financial industry in the United

States and abroad. With respect to general deterrence, that goal has been achieved by the significant

publicity around Bryan’s arrest, indictment, and guilty plea. The public would not look at Bryan

and see anything but the devastating potential consequences of engaging in similar behavior

considering the criminal prosecution he has been subject to and the collateral consequences of his

felony conviction.


       Proportionality.    A non-custodial sentence is warranted to avoid sentence disparities

between similarly situated individuals. Probation sentences for conduct similar and sometimes

more severe than Bryan’s have been routinely imposed in the district. A custodial sentence would

only compound this potential inequity when considering the adverse and disparate custody

treatment that Bryan would receive as a non-citizen if sentenced to any term of incarceration in the

United States. In fact, any time in prison would be significantly longer, more restrictive and served

in much harsher conditions than a similarly situated U.S. citizen.




                                                 40
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 47 of 81




       All the relevant sentencing factors militate strongly in favor of a non-custodial sentence,

which will allow Bryan to use his energy and skills to be a productive member of the community

while repaying his debt to society. Under these circumstances, we respectfully request a sentence

of time served and two years of supervised release which includes a special condition that Bryan

performs 2,000 hours of community service, equivalent to a year of full-time unpaid work. Such a

sentence is sufficient but not greater than necessary and fully satisfies the objectives of 18 U.S.C.

§ 3553(a). This fair and just sentence would achieve something beneficial for the community and

the underprivileged children that Bryan would dedicate himself to nurture. It is also the most

humane sentence considering the unnecessary and serious health risk that imprisonment (of an

asthmatic, deportable, non-violent, first-time offender) would pose to Bryan and the community at

the time of an unprecedented global pandemic.


       Furthermore, should the Court conclude that some measure of confinement is necessary to

achieve just punishment, a special condition of home confinement would satisfy this objective

without endangering Bryan’s health and the community.



       B.    The Advisory Guidelines Do Not Properly Reflect the Degree of Bryan’s
             Culpability

       As the Court is aware, the Supreme Court in United States v. Booker, 543 U.S. 220 (2005),

rendered the Sentencing Guidelines merely “advisory.” Id. at 245. The Supreme Court has since

reemphasized that the Guidelines are not even to be presumed reasonable: “Our cases do not allow

a sentencing court to presume that a sentence within the applicable Guidelines range is reasonable.




                                                 41
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 48 of 81




. . . The Guidelines are not only not mandatory on sentencing courts; they are also not to be

presumed reasonable.” Nelson v. United States, 555 U.S. 350, 352 (2009) (citations omitted).


       In this case, the plea agreement between the parties stipulates a total offense level of 19

(after acceptance of responsibility) and a criminal history category of I (no prior criminal history)

which corresponds to a Guidelines range of 30 to 37 months’ imprisonment. The Guidelines

analysis here, however, demonstrates an oft-criticized aspect of the Guidelines. As many courts

have emphasized, the unreasonableness of the Guidelines is particularly evident when addressing

the Guidelines’ loss enhancements, which are “a relatively weak indicator of the moral seriousness

of the offense or the need for deterrence.” United States v. Emmenegger, 329 F. Supp. 2d 416, 427

(S.D.N.Y. 2004); see also, United States v. Faibish, 12-cr-265, 2015 WL 4637013, at 2 (E.D.N.Y.

Aug. 3, 2015) (“The loss table is but one example of the seemingly mindless acceleration of

penalties for economic crimes incorporated into the current Sentencing Guidelines regime.”);

United States v. Adelson, 441 F. Supp. 2d 506, 509 (S.D.N.Y. 2006) (describing the “inordinate

emphasis that the Sentencing Guidelines place in fraud cases on the amount of actual or intended

financial loss”). Specifically, the Guidelines vastly overstate the culpability of fraud offenses with,

at times, arbitrarily high loss amounts, such as Bryan’s offense. Indeed, the Guidelines loss table

(U.S.S.G. § 2B1.1(b)(1)) is “fundamentally flawed, especially as loss amounts climb. The higher

the loss amount, the more distorted is the guideline’s advice to sentencing judges.” United States v.

Corsey, 723 F.3d 366, 380 (2d Cir. 2013).


       Here, a 12-level loss enhancement dramatically increases Bryan’s Guidelines range. Per the

parties’ Guidelines calculations, the loss enhancement increases Bryan’s Guidelines range from 0–

                                                  42
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 49 of 81




6 months (Level 8) to 30–37 months (Level 19), a more than 1,000% increase from the middle of

his range. Consequently, given the significant, irrational effects of Bryan’s loss enhancement, this

Guidelines range should be accorded little deference. Although this Court must look to the

Guidelines as a “starting point,” we pray that Your Honor will agree that a level 19 is draconian

under the facts of this case, as to this defendant and, accordingly, when deciding on the degree of

variance to impose, that Your Honor will temper justice with mercy and impose a punishment not

greater than necessary to meet the ends of justice.



        C.      A Non-Custodial Sentence Would Adequately Reflect the Out of Character
                Nature of the Offense in Light of Bryan’s History and Characteristics

        As described in the Personal History and Characteristics section, supra, and the numerous

letters submitted herewith, the outpouring of emotions, and testimonies from the people who know

Bryan best, speak to a truly caring man who has lived his life selflessly with an exceptional

dedication for the happiness and well-being of his family, his friends, his former colleagues and

others around him. Bryan comes from humble beginnings and his achievements have been the result

of his consistent hard work. Bryan is a good person with a big heart who, despite his relatively

young age, has done an incredible amount for the people in his life and the community at large.

This conviction truly is and will forever be an aberration in Bryan’s otherwise exemplary and law-

abiding life.


        The out of character nature of Bryan’s offense is echoed by each and every one of the people

who Bryan has come across, “[t]o say that i[t] has been out of character is to say nothing,” says

Maciej Jama, a friend of nearly 10 years. (Ex. 68, letter of Maciej Jama at 2). Dionas Sotiriou, a


                                                 43
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 50 of 81




close friend of Bryan observes that “[t]hese actions are completely out of character for Bryan who

was conducting otherwise an exemplary life. As contradictory as it may seem, Bryan absolutely

loved his job and took pride in working his hardest for Goldman Sachs.” (Ex. 16, letter of Dionas

Sotiriou at 2). Similarly, Bryan’s former colleagues paint the same picture: “[t]his action is not

consistent with who he is and will forever be an anomaly from a respected individual who was

known to have an inspiring career trajectory, a humble soul, a selfless demeanour and a generous

spirit to many that he has come across in Africa, Europe and the United States.” (Ex. 32, letter of

Hulisani Manyatshe at 2). “[Uri] truly believe[s] that Bryan’s mistake doesn’t represent his true

character and values. [Uri] know[s] him, the way soldiers know each other, and have nothing but

great respect for [Bryan] despite this unfortunate mistake.” (Ex. 31, letter of Uri Zahavi at 2).


       The numerous meaningful testimonies recounted in those letters show how Bryan has

touched the lives of virtually everyone he has met, whether a childhood friend, a college friend, a

sports teammate, a work colleague, a student, or a client.


       It is a tragedy that the unequivocal goodness that has been Bryan’s life to date is recounted

in a memorandum in advance of his sentencing in a federal courtroom, but “surely, if a man is to

receive credit for the good he has done, and his immediate misconduct assessed in the context of

his overall life hitherto, it should be at the moment of his sentencing, when his very future hangs in

the balance.” Adelson, 441 F. Supp. 2d at 513. Bryan’s history and characteristics are truly

remarkable and militate strongly in favor of a non-custodial sentence, which will allow him to use

his energy to be a productive member of the community while repaying his debt to society.




                                                  44
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 51 of 81




       D.    Bryan’s Role in The Offense as Well as His Voluntary Cessation of All Criminal
             Conduct Two Years Before His Arrest Supports Leniency

       First, and particularly relevant to this case, the Supreme Court in Gall found that “[t]he

District Court quite reasonably attached great weight to the fact that Gall voluntarily withdrew from

the conspiracy after deciding, on his own initiative, to change his life. This lends strong support to

the District Court’s conclusion that Gall is not going to return to criminal behavior and is not a

danger to society. See 18 U.S.C. § 3553(a)(2)(B), (C). Compared to a case where the offender’s

rehabilitation occurred after he was charged with a crime, the District Court here had greater

justification for believing Gall’s turnaround was genuine, as distinct from a transparent attempt to

build a mitigation case.” 552 U.S. 38 at 56–57. The Court also noted that the District Court, in

imposing a three years’ probation sentence in this drug case, acknowledged that “[i]n fact, the

Defendant’s post-offense conduct was not motivated by a desire to please the Court or any other

governmental agency, but was the pre-Indictment product of the Defendant’s own desire to lead a

better life.” Id., at 44–45. Bryan, understanding the harmful effect of his transgression, and knowing

that he acted completely against his values and principles, ended his association with Demane and

stopped all criminal conduct years before his arrest.10


       Additionally, while Bryan does not seek to shift the blame for his conduct to anyone, it is

uncontested that it was Demane who lobbied and pursued Bryan for tips. To be perfectly clear,

there are no excuses for Bryan’s conduct and he does not try to find any; but we respectfully submit



10
   See also United States v. Howell, 412 F. App’x 794, 795 (6th Cir. 2011) (“[W]hether or to what
extent Howell withdrew from the charged criminal activity prior to his arrest [is] a potentially
mitigating act.”); United States v. Sayad, 589 F.3d 1110, 1119 n.6 (10th Cir. 2009) (“Sayad’s
argument would be more compelling if Sayad had begun his rehabilitation before his arrest.”).
                                                 45
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 52 of 81




that understanding the context and the person who the offense was committed with is crucial in this

case. As Bryan puts it in his own heart-felt letter to the Court: “The situation I put myself in is

entirely my fault. I should have known better, been better, been smarter, but I was weak. . . . I

completely lacked judgment and failed miserably on the principles and values I stand for.” (Ex. 1,

letter of Bryan Cohen at 1).



        E.    Bryan Has Promptly Accepted Responsibility and Is Deeply Remorseful

        Bryan takes complete responsibility for his criminal conduct, he is deeply remorseful for

having acted against his values and the law, and undoubtedly understands the seriousness of his

offense and the harm he has caused to the integrity of the financial markets. Bryan betrayed his own

principles and the trust that his employer had put in him. His withdrawal from criminal conduct

nearly two years prior to his arrest, his early plea, his settlement in the parallel SEC matter, and full

satisfaction of his forfeiture obligation prior to sentencing are tangible evidence of Bryan’s

contrition and acceptance of responsibility.


        As Bryan expresses, he is “disappointed, ashamed and angry with [him]self.” He has been

“deeply regretful for a very long time now, not only since [his] arrest,” and has lived with this

“heavy burden of guilt ever since.” (Ex. 1, letter of Bryan Cohen). Bryan also feels pain from

hurting and disappointing the people he loves the most, and, in his own words, “will struggle to

ever forgive [him]self for putting them through this terrible ordeal.” (Id.). Bryan wishes “there

was a way to fix things,” he hopes “not to lose the love and respect of [his] loved ones,” and

promises that despite the fact that “[t]his conviction will stay with [him] for life,” “it will not define

who [he is].” (Id.). As Olga summarizes it in her letter: “Bryan lost his dream, his work, his
                                                   46
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 53 of 81




passion, all his money, his name, our plan to build a family and get a green card, raise our kids here

in the USA.” (Ex. 4, letter of Olga Savina at 3).


       Bryan’s family and friends have witnessed his remorse and contrition. Bryan’s mother, who

has moved from France to support Bryan and Olga through this ordeal from October 2019 until

February 2020, has “see[n] him agonize with remorse.”11 (Ex. 2, letter of Yaëlle Cohen at 5).

Bryan’s aunt explains that she has “witnessed first-hand Bryan paying an important psychological

price for his actions; not because he has pity on himself, but rather because he realizes the

consequences of the events on his parents, his family, his friends and colleagues.” (Ex. 6, letter of

Valerie Perez at 2–3). One of Bryan’s cousins, who has “been present for Bryan almost daily since

the onset of these events,” similarly states that “Bryan is undoubtedly extremely remorseful for his

actions; he is utterly broken by all the hurt this has caused his family,” and also adds that “[h]e is

distraught by the realization of the damage he has done to his own future, and the fact that this

damage will not only affect him, but also the life of those around him, who he cared for and

supported so generously.” (Ex. 57, letter of Rohit Sawhney).


       Dionas Sotiriou, one of Bryan’s closest friends, says the following:

       Bryan has paid and will be paying the harshest price for his misconduct—he has lost
       all that is dearest to him. Not only the career and reputation that he has spent all his
       life building and will be unable to restore, but most importantly he betrayed his
       values that I know are paramount to his life. . . . Bryan’s sentence already started
       two years ago as he has been living with shame and remorse since he decided to put
       an end to his misconduct.



11
 Bryan’s mother left the United States on Feb. 25, 2020, with travels booked to come back in
March but was forced to stay in France due to the United States travel ban from Europe imposed in
Mar. 13, 2020, and subsequent lockdown orders in France.
                                                    47
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 54 of 81




       . . . I have witnessed Bryan embark immediately on a journey of self-reflection.
       Bryan understood immediately the gravity and implications of his actions and started
       looking for answers and draw lessons. . . . I know it is with the same discipline, spirit
       and resilience that Bryan will apply these lessons to the next chapters of his life. He
       has gained perspective on life. Justice is playing its role already; Bryan has slowed
       down in an otherwise fast paced and demanding life where one can get easily lost.

(Ex. 16, letter of Dionas Sotiriou at 2).


       Karl Reed, who has visited Bryan weekly since his arrest, relates:

       The three months he has been under house arrest so far have clearly had a significant
       impact on both his mental and physical health. . . . [and a] visible effect on his
       family[,] in particular his mother who has spent a lot of time in his apartment with
       him and feels so much pain at the situation. Furthermore, for such a proud individual
       who has made his own way in the world with great success, having to burden family
       members with the financial responsibility of his bail conditions, legal fees and
       ongoing support has been a source of humiliation for Bryan. On top of the genuine
       remorse that he feels, I know that this is eating away at him every day. He is angry
       at himself, and whilst he tries his best to stay positive there has been a noticeable
       change in someone who has always been so happy and optimistic. . . . His remorse
       is deep and sincere . . . . I have seen first[-]hand the impact on his mother and father
       in particular, and this is tearing them apart.

(Ex. 21, letter of Karl Reed at 2).


       Spiritual leaders close to Bryan also talk about his contrition and process of self-reflection

he has embarked on with their help. Rabbi Menachem Mendel Raskin touchingly recounts how, at

a meeting which took place during Bryan’s home detention, “[Bryan] opened up to [the Rabbi]”

and was “undoubtedly very remorseful for his actions.” (Ex. 40, letter of Rabbi Raskin at 1). Rabbi

Raskin adds that “[i]t was hard to see such a young, intelligent and kind man be in this situation

without any solution and without any way to fix what has been done.” (Id.). Rabbi Haim Shaul

also explains how Bryan “has grown spiritually over the last few months” and how they both

worked towards finding ways for Bryan to “redeem himself.” (Ex. 39, letter of Rabbi Shaul).

                                                  48
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 55 of 81




Rabbi Shaul also observes how Bryan has “accepted responsibility for his misconduct and is

focusing on making amends in his life.” (Id.).


       Despite the pain, the regrets and everything that he has lost, Bryan already focuses on his

future, his rehabilitation, and ways to reclaim his place as a community member. He is totally

“committed to giving everything to regain [his] place in society, contributing and helping others.”

(Ex. 1, letter of Bryan Cohen at 3). With his deep-rooted selfless and caring nature, he would like

nothing more than to use his “skills to continue to meaningfully impact people’s lives.” (Id.).



       F.    Neither Specific nor General Deterrence Necessitate Sentencing Bryan to a
             Period of Incarceration

       In fashioning an appropriate sentence, the Court should take into account whether a sentence

will sufficiently deter the defendant from committing further crimes, and the public at large from

committing similar offenses. See 18 U.S.C. § 3553(a)(2)(B)–(C).


       1.      A Period of Incarceration Is Not Necessary to Further the Goals of Specific
               Deterrence or the Need to Protect the Community

       The “likelihood that [a defendant] will engage in future criminal conduct” is “a central factor

that district courts must assess when imposing sentence.” Pepper, 562 U.S. 476 at 492. In this case,

there is simply no risk that Bryan will recidivate.


       First, as described supra, Bryan quickly accepted responsibility for his offense, is deeply

remorseful and ashamed by his misconduct. See United States v. Fernandez, 443 F.3d 19, 33 (2d

Cir. 2006) (stating that § 3553(a)’s “history and characteristics” “sweeping provision presumably

includes . . . remorse”); United States v. Leon, 19-cr-103, 2019 WL 5423600, at 4 (E.D.N.Y. Oct.
                                                  49
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 56 of 81




23, 2019) (Weinstein, J.) (“Specific deterrence has been substantially achieved. Defendant has

expressed genuine remorse and understands the consequences of future criminal activity. A longer

prison sentence would not effectuate further deterrence.”).


       Furthermore, having settled his parallel civil case with the SEC, Bryan has agreed to a

lifetime bar from the securities industry. The crime at issue was “particularly adapted to his chosen

career” and “[t]hat career is over.” Emmenegger, 329 F. Supp. 2d at 428 (finding no chance of

recidivism because the defendant had lost his livelihood and his career was over as a result of his

conviction). Irrespective of the SEC bar, Bryan will, as a practical matter, be unemployable in the

financial industry in the United States and abroad because of his conviction.


       Finally, the collateral consequences stemming from Bryan’s conviction will be a constant

reminder of the severe and deleterious effect of his offense conduct. Bryan has paid and continues

to pay a very serious price—both personal and professional—for his crimes. Having experienced

the devastating effect of his conviction on his family, friends and ex-colleagues, the Court can rest

assured that Bryan will never fall on the wrong side of the law again. The pain that Bryan has caused

to his loved ones and to himself serves as a lifelong lesson he will never forget.


       In addition to enduring the lifetime penalty of being a felon and its stigma, Bryan has

suffered severe public humiliation, which has destroyed his reputation and will follow him for the

rest of his life. He has lost a job he loved at the only firm he had ever worked for after graduating,

and in the only field in which he has ever been trained. He has lost his entire professional network

and has been restrained from having any contact with his former colleagues, mentors, mentees and

clients. He has squandered years of hard study, tireless years of professional development, and
                                                 50
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 57 of 81




permanently forfeited his ability to pursue what was a very promising career in investment banking.

At the same time, Bryan has shattered his American dream and he will never be able to reenter a

country he aspired to live and build a family in.


       Bryan has also been privately shamed. He was handcuffed naked in front of 10 FBI agents,

he had to ask his family for help paying rent, and Olga had to take on additional part-time waitress

jobs given Bryan’s inability to lawfully work during the last seven months of home detention.


       Given that there is effectively no risk of Bryan reoffending, no need to protect the

community from Bryan committing other crimes, and the devastating impact that the conviction

has had on Bryan, a non-custodial sentence would be sufficient to achieve specific deterrence.


       2.      A Period of Incarceration Is Not Necessary for General Deterrence Purposes

       General deterrent interests have already been well served by Bryan’s widely publicized

arrest, indictment, and guilty plea, seven months of home detention, end to his career, permanent

bar from the industry, financial collapse, reputation ruined, felony conviction and certain

deportation from the United States. Thus, market participants and those in the financial industry are

certainly on notice that engaging in the offense conduct may subject them to the criminal process

in addition to the plethora of aforementioned collateral consequences. The public would not look

at Bryan and see anything but the devastating potential consequences of engaging in similar

behavior. Accordingly, adding a period of incarceration to Bryan’s sentence is not necessary to

serve the general deterrence purposes under 18 U.S.C. § 3553(a)(2).




                                                    51
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 58 of 81




       Indeed, research has consistently shown that, although the certainty of being caught and

punished has a deterrent effect, “imaginable increases in severity of punishments do not yield

significant (if any) marginal deterrent effects.” Michael Tonry, Purposes and Functions of

Sentencing, 34 Crime and Just. 1, 28 (2006). In fact, “[t]hree National Academy of Science panels

. . . reached that conclusion, as has every major survey of the evidence.” (Id.) (parenthetical

omitted).



       G.    A Non-Custodial Sentence Would Avoid Unwarranted Sentence Disparities with
             Similarly Situated Defendants

       Although the primary duty of a sentencing court is to render a just sentence in light of a

defendant’s particular circumstances, the Court should also consider “the need to avoid

unwarranted sentence disparities among defendants with similar records who have been found

guilty of similar conduct.” 18 U.S.C. § 3553(a)(6). We submit that only a very significant

downward variance from the Guidelines range would avoid an unwarranted disparity between

Bryan’s sentence and recent sentences for other similar insider trading defendants. In fact,

comparing Bryan’s conduct to similarly situated defendants, a non-custodial sentence with a

supervised release term that incorporates significant community service is most appropriate.


       1.      Nearly Every Recent Insider Trading Sentences in this District Have Been
               Substantially Below Guidelines, Including Probation Sentences

       The steady imposition of substantially below-Guidelines sentences for insider trading

defendants is reflected in recent sentences. Indeed, in the past 18 months alone, several significantly

below-Guidelines sentences, including non-custodial sentences have been imposed in the district.


                                                  52
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 59 of 81




       Thus, for example, Woojae Jung (like Bryan) is a non-U.S. citizen and former Goldman

Sachs Investment Banking Vice President. Jung pled guilty to both trading himself and also tipping

his brother over multiple years regarding 11 companies about which Jung received MNPI through

his work. He did so through a brokerage account opened in the name of a college friend and

concealed the existence of the account from Goldman Sachs. United States v. Jung, 18-cr-518

(S.D.N.Y.) (Kaplan, J.). On June 17, 2019, Jung was sentenced by Judge Lewis Kaplan to three

months in prison. Although the loss amount attributable to Jung, $130,000, is less than what Bryan’s

conduct involves, Jung traded himself on and further tipped MNPI on nearly a dozen different deals

that he worked or accessed information on while employed at Goldman Sachs. Furthermore, and

notably, there is no suggestion in the court records that Jung terminated his criminal conduct before

he was arrested. Bryan, on the other hand, voluntarily ceased his criminal conduct and association

with the person he committed the offense with nearly two years prior to his arrest. Thus, given the

relative conducts of Jung and Bryan, and the similar positions they held at Goldman Sachs, in order

to avoid disparities between similarly situated defendants, a sentence lesser than the three months

in prison imposed on Jung should be imposed for Bryan in order to avoid disparities between

similarly situated defendants.


       In fact, even more recently, on January 17, 2020, Bill Tsai, an investment banker who

obtained MNPI through his employment and used the MNPI to make profitable securities trades in

his personal secret brokerage account, was sentenced to five years’ probation. United States v. Tsai,

19-cr-675 (S.D.N.Y.) (Marrero, J.). Tsai received a non-custodial sentence despite orchestrating

three different insider trading schemes and lying to his employer about the existence of the

brokerage account in which he made the illegal trades, even though the account had been in
                                                 53
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 60 of 81




existence for more than three years before he began working at the investment bank. He traded

himself on the misappropriated MNPI and on at least two occasions further tipped a relative who

also traded on the MNPI. Tsai, [Dkt. 23], Government’s Sent. Submission (Jan. 10, 2020) at 6-7.


       Furthermore, on January 17, 2019, Benjamin Chow, founder and manager at a private equity

firm, was sentenced to a three-month term of imprisonment following his conviction after trial to

eight counts of securities fraud and conspiracy to commit securities fraud. United States v. Chow,

17-cr-667 (S.D.N.Y.) (Woods, J.). Chow’s advisory Guidelines range was 63 to 78 months’

imprisonment, which was driven by illegal profits amounting to approximately $5 million. Chow’s

insider trading scheme involved numerous disclosures of MNPI surrounding a deal in which his

firm was involved in and had executed several non-disclosure agreements with the other party in

the deal. Chow, [Dkt. 148], Government’s Sent. Submission (Nov. 20, 2018) at 1,7. Further, Chow

then lied to FINRA about his conduct (id.) yet he still received the aforementioned substantial

downward variance to a three-month term of imprisonment.


       2.      Similarly, in Less Recent Cases, Numerous Defendants Involved in
               Comparable or Even More Severe Insider Trading-Related Conduct, Have
               Been Sentenced to Probation

       Notably, in a case similar to Bryan’s, Frederik Bowers, a defendant in the financial industry,

was sentenced in this district by Judge Daniels, United States v. Bowers, 09-cr-496 (Daniels, J.)

(S.D.N.Y. Sep. 16, 2009) to three years’ probation with a special condition to perform 2,000 hours of

community service. Bowers, who worked for Lehman Brothers, received MNPI from his work partner




                                                 54
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 61 of 81




Matthew Devlin. 12    Devlin learned the MNPI regarding the impeding acquisitions of numerous

companies from his wife who was an employee at a large public relations firm. On two occasions,

Bowers provided this inside information to a client of his, who traded in the securities of the soon-to-

be-acquired companies and reaped about $200,000 in illegal profits. Bowers received cash in exchange

for the MNPI. Although Devlin traded himself on and tipped seven individuals with inside information

about 13 corporate transactions during a four-year period which totaled $4.8 million in illegal profits,

Bowers (like Bryan) decided to voluntary cease all criminal conduct after passing on information on

two of those 13 transactions.13


        Furthermore, former Arthur Anderson Managing Partner and board member of Mariner Energy,

Clayton Peterson shared MNPI with his son, a participant in the financial industry. Clayton Peterson

learned about an impeding acquisition of Mariner Energy following his participation in a Board

meeting. He then tipped his son who traded using the MNPI and, in turn, tipped one of his friends who

reaped significant profits. In total, in excess of $5 million of illicit profits were generated from the

scheme. Clayton Peterson was sentenced to two years’ probation. United States v. Peterson, 11-cr-665

(Patterson, J.) (S.D.N.Y. Oct. 11, 2011).14


12
   Matthew Devlin, the mastermind behind the numerous schemes was sentenced by this Court to
three years’ probation taking into consideration the defendant’s cooperation with the authorities,
United States v. Devlin, 08-cr-1307 (Pauley, J.) (S.D.N.Y. Mar. 23, 2012).
13
   Matthew Devlin also tipped his long-time friend Eric Holzer, an attorney in the New York office
of an international law firm and former accountant, who traded on inside information regarding
three separate transactions in the course of about two years and generated approximately $120,000
of illegal profits. Judge Marrero sentenced Holzer to five years’ probation, United States v. Holzer,
09-cr-470 (Marrero, J.) (S.D.N.Y. Sep. 29, 2009).
14
  Drew Peterson, son of Clayton Peterson, was sentenced to three years’ probation (advisory
Guidelines range of 37 to 46 months). He made approximately $205,000 of illicit profits using the

                                                  55
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 62 of 81




        In United States v. Allen, 11-cr-997 (Batts, J.) (S.D.N.Y. Mar. 15, 2016), Scott Allen worked at

a large human resources consultant firm and tipped his friend John Bennett about two impending M&A

transactions. Bennett netted $1.1 million in insider trading profits and paid Allen significant amount of

cash in exchange for the information. Bennett further tipped his business partner, Lawrence Robbins,

who reaped an additional $1.5 million in illicit profits. Both co-defendants Allen and Bennett were

given non-incarceratory sentences while Robbins was never prosecuted criminally.


        Likewise, Judge Denny Chin sentenced Ken Okada, a former Bear Stearns broker, to three

years’ probation for his participation as both a tipper and tippee in a pervasive insider trading ring. Mr.

Okada received $300,000 in profits and made false statements to the FBI prior to his guilty plea. United

States v. Okada, 07-cr-144 (Chin, J.) (S.D.N.Y. May 6, 2008).15


        As the cases above demonstrate, non-custodial sentences are common “among defendants with

similar records who have been found guilty of similar conduct.” See 18 U.S.C. § 3553(a)(6). Bryan,

unlike all of the other defendants (with the exception of Bowers), voluntarily ceased his criminal

conduct and all contact with the person he committed the instant offense with years before he was




misappropriated information from his father, and further tipped his lifelong friend Drew
Brownstein, who was a hedge fund manager who reaped approximately $5 million of illicit profits.
United States v. Peterson, 11-cr-664 (Patterson, J.) (S.D.N.Y. Apr. 11, 2012).
15
   See also United States v. Kwok, 12-cr-405 (Patterson, J.) (S.D.N.Y. Oct. 17, 2012) (defendant
sentenced to two years’ probation after trading on inside information received from an individual,
and in turn providing inside information to that same individual); United States v. Ng, 11-cr-161
(Rakoff, J.) (S.D.N.Y. May 9, 2012) (tipper who violated his fiduciary duties sentenced to
probation); United States v. Collotta, 07-cr-143 (Marrero, J.) (S.D.N.Y. Oct. 4, 2007) (Morgan
Stanley attorney working in the Compliance division of the investment bank at the apex of the
scheme sentenced to four years’ probation, six months home confinement, and 60 days in the
custody of the Bureau of Prisons on nights and weekends).
                                                    56
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 63 of 81




arrested. Moreover, Bryan never lied to FINRA, the SEC or the FBI about his conduct, he never

traded a single stock, and accepted responsibility immediately.


       While some of the defendants in the above-described cases were facing slightly lower

advisory Guidelines ranges because of lower “loss amounts,” this is a distinction without a real

difference and should not result in any unwarranted sentence disparity analysis since that analysis

should be driven by the actual conduct of the defendant and his comparators.


       Accordingly, we respectfully submit that a non-custodial sentence is warranted to avoid

disparities between similarly situated individuals. We also submit that a sentence of time served

with significant community service is even more appropriate given the 7-month period of home

detention that Bryan has already endured (which none of the other defendants that we cite

experienced prior to sentencing), and the inequitable potential custody implications (discussed

below) which would arise from any period of incarceration due to Bryan’s non-citizen status.16



       H.    The Danger of Sentencing Disparity is Greatly Enhanced by Virtue of Bryan’s
             Non-Citizen Status

       The need to avoid unwarranted sentencing disparities among defendants with “similar

records” who have been found guilty of “similar conduct” is particularly acute here given Bryan’s

non-citizen status. If sentenced to any period of incarceration, Bryan will suffer a much more severe



16
   See, for example, Judge Weinstein’s Statements of Reasons in sentencing Lin Feng Xu to time
served and supervised release in United States v. Xu, 11-cr-777, 2012 WL 955366 (E.D.N.Y. Mar.
13, 2012), stating that the defendant, a citizen of the People's Republic of China whose family
resided in China, “suffered the equivalent of severe house arrest while on bail awaiting sentence—
roughly the equivalent of a jail term of five months.”

                                                 57
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 64 of 81




punishment than a U.S. citizen if given the same sentence given any time in prison would be

significantly longer, more restrictive and served in much harsher conditions than a similarly situated

U.S. citizen.17


        Particularly, Bryan would not be able to serve his time in a minimum-security camp.

Rather, he would most likely be designated to a private, for-profit prison that could be located

anywhere in the country. Additionally, he would not be eligible for any early release program or

halfway house and he would spend an indeterminate period following any imprisonment in an

immigration facility awaiting removal from the United States to his home country.


        These facts are of utmost relevance in determining Bryan’s sentence, especially in the

context that, if the Court concludes that some measure of confinement is necessary, home

confinement to be served in France is a reasonable, appropriate and effective manner to achieve

this additional punishment as opposed to an unnecessarily harsh imprisonment in the United States

separated from all his family and Olga.


        Our suggested alternative is in fact the conclusion that Chief Judge McMahon reached in

United States v. Connolly, 16-cr-370 (S.D.N.Y. Oct. 24, 2019), when sentencing Gavin Black.

Black was convicted after trial for conspiracy to commit wire fraud and bank fraud, and, rather than

following the Government’s recommendation of a very substantial term of incarceration, Chief




17
   See, for example, United States v. Millul, 18-cr-579 (S.D.N.Y.) (Rakoff. J), [Dkt. 156] Sent. Tr.
(Aug. 27, 2019) at 26:3-13, where Judge Rakoff decided that a sentence of imprisonment four
months lesser than he originally intended to impose was appropriate in light of “the ICE problem
and the camp problem.” In this case, the defendant, Jeremy Millul, was, like Bryan, a French citizen
facing the same adverse custody consequences due to their citizenship.
                                                 58
           Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 65 of 81




Judge McMahon sentenced Black to three years’ probation and nine months of home confinement

to be served in his home country, the United Kingdom. Chief Judge McMahon commented:

          If I could sentence Mr. Black to a term of incarceration -- a brief term of
          incarceration -- knowing that he would go to a facility appropriate to his criminal
          conduct, I would do it. But I know that I can’t. I know that simply because he is a
          non[-]citizen -- and I use that term advisedly, he is not an illegal alien – [b]ut because
          he is a non-citizen, he will not be eligible to serve his sentence in the same way that
          any American citizen who stood convicted of this crime would serve. And that’s not
          right… -- for reasons I cannot comprehend, at the end of that term he could not walk
          out the door and be picked up by [his attorney] and taken to the airport. He would
          be treated like an illegal alien, and he would be released into the custody of ICE, and
          at some point long after my intended sentence had expired he would be deported.
          And that’s not right. … I can’t bring myself to impose a sentence of incarceration in
          the United States for Mr. Black.

(See Connolly, [Dkt. 457] Sent. Tr. (Nov. 19, 2019) at 91:8–92:13).


          As described below, Bryan’s immigration status will result in the same disparate treatment

to which Black would have been subjected to but for Chief Judge McMahon’s creative alternative

to an otherwise rigid and problematic system for sentencing individuals like Black, Bryan and

others.


          1.      If Sentenced to Any Term of Incarceration, Bryan Would Be Subject to Far
                  More Severe Conditions of Confinement Than Similarly Situated Citizens

          If Bryan were a United States citizen sentenced to a period of incarceration, as a non-violent

first-time offender, he would be assigned to a prison camp—the least restrictive “minimum-

security” facility within the BOP. However, given his non-citizen status, Bryan would be classified

by the BOP as a “Deportable Alien” and would be designated to at least a “low-security” (or some

other higher-security facility). “The environment at a Low security facility is significantly harsher

and more difficult than that of a camp. This difference has a stark impact, from restrictions on

                                                     59
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 66 of 81




inmates, quality of life due to crowding and the scope of visitation rights, and perhaps most

importantly, the danger posed by other inmates.”18 (See Ex. 70, The Aleph Institute Letter at 2).


       Moreover, in January 2018, the Trump Administration required that the BOP re-designate

all low-security male, non-U.S. citizen inmates with 90 months or less remaining in their sentence

for transfer to a contract, for-profit prison. (See Ex. 71, Bureau of Prisons Memorandum for Chief

Executive Officers, Increasing Population Levels in Private Contract Facilities (Jan. 24, 2018)).19


       As the 2016 Office of the Inspector General (“OIG”) “Review of the Federal Bureau of

Prisons’ Monitoring of Contract Prisons” (see Ex. 72) found, for-profit prisons are significantly

more abusive, violent and dangerous than those run by the BOP. One of the conclusions of the

report stated that “contract prisons incurred more safety and security incidents per capita than

comparable BOP institutions.” (Id.)


       Furthermore, and extremely relevant in the context of the COVID-19 proliferating in our

prisons, the report also faulted the BOP for failing to verify that these private prisons provide basic

medical services to inmates, “the BOP onsite monitors were not verifying each month whether

inmates in contract prisons were receiving basic medical care.” (Id.). These for-profit facilities

have a history of failing to provide adequate medical care to the inmates entrusted to their

supervision. In fact, the report makes the troubling finding that these facilities were medically


18
   “This limitation [also] rules out designation to facilities with active Jewish populations and full
religious availabilities such as the FCI prison camp at Otisville.” (See Ex. 70, The Aleph Institute
Letter at 2).
19
  Despite this policy, as Bryan’s counsel, if the Court concludes that a term of imprisonment is
necessary, we would try to have Bryan placed in a BOP facility.
                                                  60
            Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 67 of 81




understaffed and “raised concerns that medical understaffing on the part of the contractor was

financially incentivized because it costs the contractor less to pay penalty deductions for

understaffing than to staff the prison adequately.” (Id.) (emphasis added).


        Lastly, although the BOP generally attempts to hold prisoners within 500 miles of the

location where they have the most “community and/or family support,” non-citizens, like Bryan,

are exempt from this rule and are often placed in prisons much farther from their homes. In Bryan’s

case, he has no family support in the United States and a designation at a facility geographically

remote from New York would make it even more difficult for his family, Olga or his friends to

visit, compounding the harshness of such penalty.


        2.      Unlike Similarly Situated Citizens, Bryan Would Also Be Ineligible for Many
                Other Significant Benefits and Early Release Programs

        Bryan’s immigration status also means that he would be ineligible for any early release or

partial home confinement programs. As described in more details in the Aleph’s letter (see Ex. 70,

The Aleph Institute Letter at 3), Bryan would not be eligible for a halfway house or home

confinement towards the end of his sentence, he would not be able to earn time by participating in

certain programs, and he would not be eligible for any furlough. As a non-citizen, if Bryan is

sentenced to a term of incarceration, his sentence will be functionally longer than someone similarly

situated.




                                                 61
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 68 of 81




       3.      Unlike Similarly Situated Citizens, Any Sentence of Incarceration for Bryan
               Will Be Followed by Substantial Additional Incarceration at an ICE Detention
               Center, in Deplorable Conditions

       Finally, if Bryan were to be sentenced to any period of incarceration, upon completion of

his sentence under BOP custody, he will be transferred directly into ICE custody and will stay

unnecessarily incarcerated for additional weeks or months pending removal proceedings, thereby

further extending the inequitable duration of his time beyond bars as compared to a similarly

situated citizen. Bryan “would be essentially serving several additional months in prison as a result

of the massive backlogs of deportable aliens.” (Id.).


       To make matters even worse, the level of additional time behind bars that would follow a

prison sentence is likely to be served in deplorable conditions, thereby further exacerbating the

undue disparity in punishment that would result. See Department of Homeland Security, Office of

Inspector General Report number OIG 19-47 dated June 3, 2019 entitled “Concerns about ICE

Detainee Treatment and Care at Four Detention Facilities.” (See Ex. 73). The report details some

remarkable and disturbing findings at ICE detention centers including the one in Essex County, NJ.

The Inspector General describes significant food safety concerns, including risk of food-borne

illness, inadequate medical care, improper punitive segregation (including strip searching detainees

who were being moved into segregation absent an infraction), substantially subpar clothing, lack of

basic supplies critical to the most basic personal hygiene, dilapidated bathrooms permeated with

mold and unusable toilets, nooses in cells, and other dangers and violations. (Id.)


       In conclusion, if sentenced to any term of incarceration, Bryan will end up serving far more

prison time than the Court orders and far more time behind bars than others who committed the

                                                 62
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 69 of 81




same offense who are citizens. Bryan’s respectful request for a non-custodial sentence would go a

long way towards remedying the disparate treatment the sentencing statute seeks to avoid.



       I.    The COVID-19 Pandemic Coupled with Bryan’s Specific Medical Condition
             Reinforce the Necessity for a Non-Custodial Sentence

       COVID-19 has caused an unprecedented global public health crisis. 20 The virus has

paralyzed the entire world. The disease has spread exponentially, shutting down businesses,

schools, jobs, courts, countries and life as we know it. At this point, there is no approved cure,

treatment, or vaccine to prevent it, and experts believe that developing such vaccine in 18 months

would be “ridiculously optimistic.” 21    People with primary risk factors pre-existing medical

conditions—like Bryan—face a particularly high risk of suffering severe health effects or dying

should they contract the disease.


       The unexpected global pandemic has thrown into serious question whether a defendant like

Bryan—a non-violent, first-time offender with underlying health conditions, who poses no danger




20
   On March 11, 2020, the World Health Organization (WHO) officially characterized COVID-19
as a pandemic and on March 13, 2020, the President Donald J. Trump declared a national public
health emergency. As of May 20, 2020, nearly 5,000,000 people worldwide have contracted the
virus of which more than 1,500,000 positive cases in the United States (from 70 positive cases at
the beginning of March). More than 325,000 people globally have died after contracting the virus,
including more than 92,000 people in the United States which has become the epicenter of the
pandemic. This tragic number of fatalities has accrued in the United States over the course of about
two and a half months (first confirmed coronavirus-related death confirmed in Feb. 29, 2020).
Social distancing protocols remain paramount to slow the spread of the virus. (Source: Johns
Hopkins University, https://coronavirus.jhu.edu/map.html).
21
   The timetable for a coronavirus vaccine is 18 months. Experts say that's risky, CNN.com (Apr.
1, 2020), https://www.cnn.com/2020/03/31/us/coronavirus-vaccine-timetable-concerns-experts-
invs/index.html.
                                                63
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 70 of 81




to the public should be incarcerated, when supervised release, a special condition of completing

2,000 hours of community service and an additional condition of home detention is an available

and a productive alternative to warehousing a vulnerable individual. As detailed below, placing

Bryan into the federal prison population at the present time presents significant health risks, and we

respectfully submit that it would be inconsistent with 18 U.S.C. § 3553(a) for the Court to sentence

Bryan to a term of incarceration with an indefinite reporting date. Instead, under the present public

health emergency, we think it would be most consistent with § 3553(a) for the Court to impose on

Bryan a sentence that he can begin serving out immediately without undue risk to his health.


       In fact, the BOP and the Government have acknowledged the serious health crisis that

COVID-19 poses to the federal prison population. On March 26, 2020, Attorney General William

Barr issued a memorandum to the Director of the BOP to express that “at-risk inmates who are non-

violent and pose minimal likelihood of recidivism” would be “safer serving their sentences in home

confinement rather than in BOP facilities.” The Attorney General stated that the BOP should

“ensure that home confinement is utilized, where appropriate, to protect the health and safety of

BOP personnel and the people in [their] custody.” In a further directive on April 3, 2020, the

Attorney General stated that “upon [his] finding that emergency conditions are materially affecting

the functioning of the Bureau of Prisons,” “the CARES Act now authorizes [him] to expand the

cohort of inmates who can be considered for home release” and that the “review should include all

at-risk inmates—not only those who were previously eligible for transfer.” The Attorney General

also recognized that “[w]hile BOP has taken extensive precautions to prevent COVID-19 from

entering its facilities and infecting [its] inmates, those precautions, like any precautions, have not

been perfectly successful at all institutions.”
                                                  64
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 71 of 81




       In fact, as of May 20, 2020, only two months after the first COVID-19 case was confirmed

in a federal prison, the BOP has reported that 4,502 inmates and 577 staff members have tested

positive.22 Sadly 58 BOP inmates have already died and the death toll keep growing every day as

new prison “hotspots” surface. 23 Although these numbers are frightening, it has been widely

reported that they remain flagrantly understated given that as of April 29, 2020, the BOP had

conducted only 2,700 tests (less than 2% of the total federal inmates population) out of which more

than 70% came back positive.24 As mass testing started taking place at Lompoc FCI, another point

of reference regarding the pace at which the virus could spread into a facility has become public;

already 77% (918 inmates) have tested positive for COVID-19 at this facility. The catastrophic

effects that prison outbreaks are having on both the prison population and the community at large are

becoming more apparent every day. In fact, the American Civil Liberties Union (“ACLU”) in

collaboration with its research partners found that COVID-19 could claim the lives of

approximately 100,000 more people than current projections stipulate if jail populations are not


22
   Of which 2,177 BOP inmates and 389 BOP staff have been reported to have fully recovered.
These numbers do not include privately managed prisons which the BOP just started reporting and
is showing already 163 positive cases. (Source: https://www.bop.gov/coronavirus/).
23
  As of May 20, 2020, 10 out the 15 largest outbreaks in the United States are located in prisons
and jails (https://www.nytimes.com/interactive/2020/us/coronavirus-us-cases.html).
24
   More Than 70% of Inmates Tested in Federal Prisons Have Coronavirus, Wall Street Journal
(Apr. 30, 2020), https://www.wsj.com/articles/more-than-70-of-inmates-tested-in-federal-prisons-
have-coronavirus-11588252023. See also In four U.S. state prisons, nearly 3,300 inmates test
positive for coronavirus -- 96% without symptoms, Reuters (Apr. 25, 2020),
https://www.reuters.com/article/us-health-coronavirus-prisons-testing-in-idUSKCN2270RX. The
article reports that after testing 2,300 inmates at the Marion Correctional Institution, 2,028 tested
positive for COVID-19 (88%), out of which 95% were asymptomatic. Similar results came out of
testing 4,693 inmates in four separate prisons in Arkansas, North Carolina, Ohio and Virginia, 70%
of inmates tested positive of which 96% were asymptomatic.

                                                 65
          Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 72 of 81




dramatically and immediately reduced. (See Ex. 84, ACLU Report: COVID-19 Model Finds Nearly

100,000 More Deaths Than Current Estimates, Due to Failures to Reduce Jails).


         Following those directives, the BOP has already released 2,932 inmates to home

confinement. 25 In addition, courts in the district and across the country have granted a large

number of compassionate release motions, finding “extraordinary and compelling” circumstances

in light of the serious health risks caused by COVID-19 and recognizing that “the best—perhaps

the only—way to mitigate the damage and reduce the death toll [of inmates from COVID-19] is to

decrease the jail and prison population by releasing as many people as possible.” United States v.

Nkanga, 18-cr-713, 2020 WL 1529535, at 1 (S.D.N.Y. Mar. 31, 2020). In Bryan’s case, it would

be equally appropriate for this Court to impose a sentence of time served, a two-year term of

supervised release with a special condition of 2,000 hours of community service, and a period of

home detention, if necessary, in the first instance.26 We respectfully submit that it would also fully

satisfy the objectives of § 3553(a).


         Bryan suffers from chronic asthma for which he has taken medication for more than ten

years (see Ex. 79, Declaration from Dr. Maurice Levy, M.D., and Ex. 80, Dr. Allouche Medical

Diagnosis). During his asthma attacks, Bryan experiences wheezing, shortness of breath, and


25
     Number of BOP releases to home confinement from March 26, 2020 until May 20, 2020.
26
   See United States v. Hernandez, 18-cr-834 (S.D.N.Y.) (Engelmayer, J.), [Dkt. 440] (Mar. 25,
2020 Order), in deciding on a motion seeking compassionate release for Mr. Hernandez, a 23-year
old defendant suffering from asthma, Judge Engelmayer stated that (“[h]ad the Court known that
sentencing Mr. Hernandez to serve the final four months of his term in a federal prison would have
exposed him to a heightened health risk [from the coronavirus], the Court would have directed that
these four months be served instead in home confinement.”). After exhaustion of administrative
remedies with the BOP, the motion was granted, [Dkt. 451] (Apr. 2, 2020 Order).
                                                 66
          Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 73 of 81




constant coughing. Bryan’s asthma is aggravated in unclean environment (dust mites) and high

stress situations. This condition places him at a heightened risk of suffering severe illness or death

from COVID-19 if exposed to the virus. Indeed, the Centers for Disease Control and Prevention

(“CDC”) has issued guidance identifying individuals at higher risk of suffering severe illness or

death from COVID-19 as, among others, those people of all ages who suffer from chronic moderate

to severe asthma (“People with moderate to severe asthma may be at higher risk of getting very

sick from COVID-19. COVID-19 can affect your respiratory tract (nose, throat, lungs), cause an

asthma attack, and possibly lead to pneumonia and acute respiratory disease.”).27


         The significant risks posed by the pandemic are unlikely to subside for at least over a year.

Even if society brings the virus under control for a time, a second wave of COVID-19 infections is

expected by all experts—and CDC Director Robert Redfield has warned that this second wave is

likely to be even more devastating than the first.28 Based on a recent report published by the Center

for Infectious Disease Research and Policy (“CIDRAP”), a team of longstanding pandemic experts

predicts that “the outbreak will likely last 18 to 24 months,” and “it likely won’t be halted until 60%

to 70% of the population is immune.” (See Ex. 85, The CIDRAP Viewpoint). Sentencing Bryan

to a term of incarceration with an indefinite reporting date is an untenable solution. Bryan has been

under home detention for seven months of which two months have been the result of his sentencing

date being adjourned due to the pandemic. Bryan deserves the opportunity to begin serving his



27
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.
28
   CDC director warns second wave of coronavirus is likely to be even more devastating, The
Washington Post (Apr. 21, 2020), https://www.washingtonpost.com/health/2020/04/21/coronaviru
s-secondwave-cdcdirector/.
                                                  67
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 74 of 81




sentence immediately so that he could start rebuilding his life and contributing to the community.

Forcing Bryan to live with the emotional burden of a looming imprisonment and the financial

burden of having to stay under further home detention in the United States (which would not be

credited against a potential term of incarceration) with no gainful employment opportunity and

separated from his family, would be to impose an additional and unnecessarily harsh punishment,

separate and apart from any sentence this Court will impose. Just as Bryan has the right to be

sentenced “without unnecessary delay” pursuant to Federal Rule of Criminal Procedure 32(b)(1),

so too should he be able to begin serving his sentence.


       We respectfully submit that imposing a sentence of time served with a substantial

requirement of community service for Bryan, and possibly additional home confinement to be

served in France, fully satisfies the objectives of § 3553(a). It is also the most humane sentence

considering the serious health risk that imprisonment would pose to him, at a time where inmates

with identical risk profiles as Bryan (non-violent offenders posing no risk to the community and

who have COVID-19 risk factors) are being swiftly released.



       J.    Should the Court Impose a Sentence of Time Served and Community Service,
             Supervised Release and Community Service Can Be Served in France

       Should the Court, in its infinite discretion, determine that a sentence of time served and

supervised release with a special condition of community service is a sentence that is sufficient but

not greater than necessary to promote respect for the law, both supervised release and community

service (as well as home detention if deemed necessary, discussed below) can be served and

completed, even upon Bryan’s removal and deportation to France immediately after sentencing as


                                                 68
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 75 of 81




a result of his felony conviction. We recognize that under normal circumstances, a term of

supervised release is generally served in the district within the United States in which the defendant

resides; however, we have identified precedents where supervised releases were served in the

defendant’s home country.29 It is also the case that, special conditions of community service or

home detention, both to be served in the defendant’s home country, have also been imposed.


       Specifically, there is precedent for a sentence that includes both supervised release and

community service to be completed under circumstances where the defendant will be residing

outside the United States after a sentence is imposed. Judge Nicholas Garaufis, in United States v.

Saltsman, 07-cr-641 (E.D.N.Y. Jul. 28, 2010), sentenced Zev Saltsman, who held dual Israeli and

United States citizenship, to three years’ probation with a condition to serve and perform 2,000

hours of community service in Israel. Judge Garaufis permitted Saltsman to return to Israel

immediately after sentencing with the understanding that he would report to his supervising

probation officer in the Eastern District electronically. Judge Garaufis also ordered counsel for

Saltsman to provide the Probation Department with periodic, written updates every six months

verifying the defendant's participation and his progress in the community service program that had

been pre-approved by the Court.




29
   See United States v. Connolly, 16-cr-370 (sentencing defendant Gavin Black to three years’
probation and nine months of home detention to be served in the United Kingdom); United States
v. Curtler, 15-cr-670 (sentencing defendant to a two-year term of supervised release to be served
in the United Kingdom); United States v. Robson, 14-cr-272 (same); United States v. Stewart, 14-
cr-272 (same); United States v. Yagami, 14-cr-272 (sentencing defendant to a two-year term of
supervised release to be served in Hong Kong); United States v. Gardellini, 545 F.3d 1089, 1091
(D.C. Cir. 2008) (affirming district court’s sentence to a term of probation to be served in Belgium).

                                                 69
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 76 of 81




       In the Saltsman case, the defendant agreed to undergo training to become a certified

emergency medical technician (“EMT”) and ambulance driver and thereafter perform 2,000 hours

of community service operating a volunteer ambulance in a community which prior thereto was not

serviced by any volunteer ambulance service.30


       In this case, Bryan’s outstanding academic background and extensive experience in tutoring

mathematics, physics, chemistry, and English to numerous kids for many years, would be a precious

asset to countless underprivileged children. Bryan has the energy and genuine desire to teach and

help children with learning difficulties and/or unstable family units. Bryan is motivated and

passionate about people’s development, and we respectfully submit that there is no better way for

Bryan to pay back his debt to society than sharing his knowledge and dedicating a considerable

amount of his time to giving children in need a chance for a better life, a chance to succeed.


       In fact, Bryan has already taken the initiative to agree with Ms. Hauteur, Vice President of

the “Centre Communal d’Action Sociale” of Saint-Raphaël (“C.C.A.S.”), and Mr. Dahou, Director

of the “Point Actions Familles/Jeunes” (department of the C.C.A.S. focusing on families and kids),

(see Ex. 74, C.C.A.S. Certificate) that, should the Court decide to impose community service as

part of Bryan’s sentence, the association would welcome Bryan as a volunteer with open arms. Ms.

Hauteur declares that Bryan’s “skills in numerous subject matters . . . would make him a very



30
   Although we recognize that the Saltsman case and this case are different in many ways, both
defendants were first time offenders who pled guilty to a non-violent offense of securities-related
fraud. We also note that both defendants did not have their immediate family in the United States.
As more fully discussed in this memorandum, Bryan's family reside in France, with the exception
of Olga, whose status in the United States is uncertain and intends to move to France once Bryan
is deported from the United States.
                                                 70
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 77 of 81




precious person for [the] organization.” (Ex. 75, letter of Patricia Hauteur, Vice President C.C.A.S.

at 1). The C.C.A.S. is a governmental association which constitutes the main organization to fight

social exclusion, help children with learning difficulties, and support elderly and disabled people

for the inhabitants of Bryan’s hometown, Saint-Raphaël. Bryan would be an invaluable resource

for the association whose volunteers are mainly retired teachers. Bryan has suggested to

“complement [the association’s] support programs through a “Mentoring” initiative of 5-10

children in need” which would focus on “help[ing] underprivileged kids with their daily struggles.”

(Id.) Ms. Hauteur adds that “[t]his new initiative could answer the needs of a number of children

and/or teenagers who come through [their] door.” (Id.) The learning difficulties faced by children

from underprivileged backgrounds are even more acute in the context of the global pandemic where

e-learning has not been available to all, and kids haven’t gone to school in months. Aware of this

new reality, Bryan has in fact already dedicated some time to helping children in his personal

network during these difficult times.


       If approved by Your Honor, Bryan would dedicate at least the equivalent of a full-time year

of work (2,000 hours) to teach and nurture underprivileged kids in his hometown, without any

compensation.


       We submit with great respect for the independence and integrity of this Court that our

proposal, under the circumstance of this case as to this defendant, is in our opinion, an enlightened

recommendation that would provide a way for a fair and just punishment to achieve something

meaningful, beneficial and productive for the community. As discussed supra, in view of the

COVID-19 pandemic that is currently straining the BOP’s limited resources, our proposal will also

                                                 71
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 78 of 81




avoid warehousing a vulnerable non-violent first offender thousands of miles away from his family

at a precarious time.



       K.    Should the Court Deem Further Confinement Is Necessary, Home Detention Can
             Be Served in France

       For the reasons set forth above, we respectfully submit that a sentence of time served, two

years of supervised release in France and 2,000 hours of community service is sufficient but not

greater than necessary to satisfy the § 3553(a) factors. However, to the extent that the Court

concludes that additional confinement, above and beyond the seven months of home detention

Bryan has already endured, is necessary, we respectfully submit that adding a special condition of

home detention to be served in France balances the need to restrict Bryan’s liberty with the

collateral consequences of his status as a non-citizen and the danger paused by the global pandemic.


       Bryan’s status as a non-citizen should not subject him to “adverse” sentencing treatment.

See, e.g., United States v. Leung, 40 F.3d 577, 586 (2d Cir. 1994) (“A defendant’s race or nationality

may play no adverse role in the administration of justice, including at sentencing.”). Bryan should

not receive disparate treatment from citizen defendants in connection with a possible sentence of

home detention.


       The fact that Bryan will reside in France should not be an impediment to confirming his

presence in his residence at the appropriate time. In fact, as discussed supra, a sentence of home

detention to be served abroad has already been imposed in the district as part of Gavin Black’s

sentence. Furthermore, we have worked with a private security company in order to identify a

proposal that would allow for a sentence of home confinement to be administered in France under

                                                 72
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 79 of 81




the same conditions as that would apply to United States residents, including 24/7 electronic

monitoring if required (see Ex. 77, Subrosa Group’s Proposal).31 The Subrosa Group includes

“former elite Special Forces operatives, Government Security Services and Senior Police Officers”

(id. at 6) who have extensive experience in their field.32 Bryan would comply with any special

conditions of supervised release in accordance with the Court’s and the Probation Department’s

direction, including home confinement and reporting.33




31
   If the Court decides to include home detention in France as part of the sentence imposed, Bryan
would be living with his parents in his hometown, Saint-Raphaël, located in the Var region in
France, which out of approximately 1,076,000 inhabitants has about 1,109 reported COVID-19
hospitalizations and 125 deaths as of May 20, 2020, a very low infection and fatality rate (Source:
https://www.nytimes.com/interactive/2020/world/europe/france-coronavirus-cases.html).
32
   See www.subrosagroup.co.uk. For the Court’s convenience, we have also included the resumes
of the Subrosa Group employees who would be primarily responsible for any such Court-order
electronic monitoring. (See Ex. 78, Subrosa Group – Resume of Key Operatives).
33
    Bryan’s flawless performance on home confinement for the past seven months further
demonstrates his essential nature as a rule follower. There is no reason to doubt that he will continue
to abide by any order imposed by the Court in the context of a special condition of community
service or home confinement. Furthermore to the extent the Court wishes to receive additional
assurances, counsel could provide the Court with the identity of a United States citizen or an
individual with significant assets in the United States with strong moral suasion over Bryan who
would agree to serve as a surety, and forfeit a specified sum of money or assets located in the United
States in the event the defendant were to violate any of the conditions of his supervised release or
otherwise fail to complete the specified number of hours of a community service program in a
satisfactory manner.
                                                  73
         Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 80 of 81




VII.   CONCLUSION

       Bryan Cohen voluntarily disassociated himself with all criminal conduct years before his

arrest, pled guilty early, accepted responsibility, and has satisfied his forfeiture obligation in full

prior to sentencing. He has shown extreme remorse and already paid dearly for his transgression.

In light of Bryan’s exemplary character, prompt acceptance of responsibility, long history of

devotion to family and friends, extensive record of charitable acts and the need to avoid

unwarranted and severe sentence disparities, we respectfully request that the Court impose a

sentence of time served and supervised release, with very substantial community service focused

on helping underprivileged children. Bryan makes the community a better place; he has the energy,

the skills and a great project with a clear mission to repay his debt to society. Such a sentence is

sufficient but not greater than necessary and represents a proper balancing of the history and

characteristics of this defendant with the nature and seriousness of this offense.


       Should the Court, however, deem that some additional confinement is necessary to achieve

a just punishment, we respectfully submit that a special condition of home detention would satisfy

this objective. Such a condition balances the need to restrict Bryan’s liberty with the inequitable

custody consequences of his status as a non-citizen and the unnecessary danger caused by

incarcerating a deportable, non-violent, first-time offender with a primary risk factor for COVID-

19 during the unprecedented global pandemic.




                                                  74
       Case 1:19-cr-00741-WHP Document 43 Filed 05/20/20 Page 81 of 81




Dated: May 20, 2020
       New York, New York

                                                Respectfully,




                                                Brafman & Associates, P.C.
                                          By:   Benjamin Brafman
                                                Joshua D. Kirshner
                                                Attorneys for Bryan Cohen
                                                767 Third Avenue - 26th Floor
                                                New York, NY 10017




                                     75
